Exhibit 10.1

EXECUTION VERSION
COVANTA HOLDING CORPORATION
3.25% Cash Convertible Senior Notes due 2014
PURCHASE AGREEMENT
May 18, 2009
Barclays Capital Inc.
Citigroup Global Markets Inc.
J.P. Morgan Securities Inc.
As Representatives of the several
   Initial Purchasers named in Schedule 1 attached hereto,
c/o Barclays Capital Inc.
745 Seventh Avenue
New York, New York 10019
Ladies and Gentlemen:
          Covanta Holding Corporation, a Delaware corporation (the “Company”),
proposes to issue and sell $400,000,000 aggregate principal amount of 3.25% Cash
Convertible Senior Notes due 2014 (the “Firm Notes”) to the initial purchasers
(the “Initial Purchasers”) named in Schedule 1 attached to this agreement (this
“Agreement”) for whom you are acting as representatives (the “Representatives”).
In addition, the Company proposes to issue and sell to the Initial Purchasers up
to an additional $60,000,000 aggregate principal amount of 3.25% Cash
Convertible Senior Notes due 2014 on the terms set forth in Section 2 (the
“Option Notes”). The Firm Notes and the Option Notes, if purchased, are
hereinafter collectively called the “Notes.” The Notes will be issued pursuant
to an indenture (the “Indenture”) to be entered into on the Initial Delivery
Date (as defined in Section 5) by the Company and Wells Fargo Bank, National
Association, as trustee (the “Trustee”). The Notes will be convertible into cash
based on the market price of the shares of common stock of the Company, par
value $0.10 per share (the “Common Stock”), in accordance with the terms of the
Notes and the Indenture. This is to confirm the agreement concerning the
purchase of the Notes from the Company by the Initial Purchasers.
          1. Purchase and Resale of the Notes. The Notes will be offered and
sold to the Initial Purchasers without registration under the Securities Act of
1933, as amended (the “Securities Act”), in reliance on an exemption pursuant to
Section 4(2) under the Securities Act. The Company has prepared a preliminary
offering memorandum, dated May 18, 2009 (the “Preliminary Offering Memorandum”),
a pricing term sheet substantially in the form attached hereto as Schedule 2
(the “Pricing Term Sheet”) and an offering memorandum, dated May 18, 2009 (the
“Offering Memorandum”), setting forth information regarding the Company and the
Notes. The Preliminary Offering Memorandum, as supplemented and amended as of
the Applicable Time (as defined below), together with the Pricing Term Sheet and
any of the documents listed on Schedule 3 hereto (other than any “road show”)
are collectively referred to as the “Pricing Disclosure Package.” The Company
hereby confirms that it has authorized the use of the Preliminary Offering
Memorandum, the Pricing Disclosure Package, the Offering Memorandum and any
other documents listed on Schedule 3 hereto in connection with the

 



--------------------------------------------------------------------------------



 



2
offering and resale of the Notes by the Initial Purchasers. “Applicable Time”
means 4:30 p.m. (New York City time) on the date of this Agreement.
          Any reference to the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum shall be deemed to refer to and
include the Company’s most recent Annual Report on Form 10-K and all subsequent
documents filed with the Securities and Exchange Commission (the “Commission”)
pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), on or prior to the date of the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum,
as the case may be. Any reference to the Preliminary Offering Memorandum,
Pricing Disclosure Package or the Offering Memorandum, as the case may be, as
amended or supplemented, as of any specified date, shall be deemed to include
any documents filed with the Commission pursuant to Section 13(a) or 15(d) of
the Exchange Act after the date of the Preliminary Offering Memorandum, Pricing
Disclosure Package or the Offering Memorandum, as the case may be, and prior to
such specified date. All documents filed under the Exchange Act and so deemed to
be included in the Preliminary Offering Memorandum, Pricing Disclosure Package
or the Offering Memorandum, as the case may be, or any amendment or supplement
thereto are hereinafter called the “Exchange Act Reports.” The Exchange Act
Reports, when they were or are filed with the Commission, conformed or will
conform in all material respects to the applicable requirements of the Exchange
Act and the applicable rules and regulations of the Commission thereunder.
          It is understood and acknowledged that upon original issuance thereof,
and until such time as the same is no longer required under the applicable
requirements of the Securities Act, the Notes shall bear the following legend
(along with such other legends as the Initial Purchasers and their counsel deem
necessary):
THE SALE OF THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND ACCORDINGLY, UNTIL SUCH TIME AS
COVANTA HOLDING CORPORATION (THE “COMPANY”) HAS INSTRUCTED THE TRUSTEE THAT THIS
LEGEND NO LONGER APPLIES, THIS NOTE MAY NOT BE OFFERED OR SOLD EXCEPT AS SET
FORTH IN THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF, THE HOLDER AGREES
(1) THAT IT WILL NOT WITHIN THE LATER OF (X) ONE YEAR AFTER THE LAST DATE OF
ORIGINAL ISSUANCE OF NOTES (INCLUDING THROUGH THE EXERCISE OF THE OVER-ALLOTMENT
OPTION PURSUANT TO THE PURCHASE AGREEMENT DATED AS OF MAY 18, 2009, AMONG THE
COMPANY AND THE INITIAL PURCHASERS SPECIFIED THEREIN) AND (Y) 90 DAYS AFTER IT
CEASES TO BE AN AFFILIATE (WITHIN THE MEANING OF RULE 144 UNDER THE SECURITIES
ACT) OF THE COMPANY, OFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THE NOTES
EVIDENCED HEREBY EXCEPT (A) TO THE COMPANY; (B) UNDER A REGISTRATION STATEMENT
THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT; (C) TO A PERSON THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) THAT IS PURCHASING FOR ITS OWN ACCOUNT OR
FOR THE ACCOUNT OF ANOTHER QUALIFIED INSTITUTIONAL

 



--------------------------------------------------------------------------------



 



3
BUYER AND TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A, ALL IN COMPLIANCE WITH RULE 144A (IF AVAILABLE); OR (D) UNDER ANY
OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT; AND (2) THAT IT WILL, PRIOR TO ANY TRANSFER OF THIS NOTE WITHIN THE LATER
OF (X) SIX MONTHS (OR, IF THE COMPANY HAS NOT SATISFIED THE CURRENT PUBLIC
INFORMATION REQUIREMENTS OF RULE 144, ONE YEAR) AFTER THE LAST DATE OF ORIGINAL
ISSUANCE OF NOTES (INCLUDING THROUGH THE EXERCISE OF THE OVER-ALLOTMENT OPTION)
AND (Y) 90 DAYS AFTER IT CEASES TO BE AN AFFILIATE (WITHIN THE MEANING OF RULE
144 ADOPTED UNDER THE SECURITIES ACT) OF THE COMPANY, FURNISH TO THE TRUSTEE AND
THE COMPANY SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS THEY MAY
REQUIRE AND MAY RELY UPON TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT
TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. IN ANY EVENT, NO AFFILIATE OF THE COMPANY
MAY RESELL THIS NOTE OTHER THAN IN CONFORMITY WITH RULE 144 BEFORE ONE YEAR
AFTER THE LAST DATE OF ORIGINAL ISSUANCE OF NOTES (INCLUDING THROUGH THE
EXERCISE OF THE OVER-ALLOTMENT OPTION).
          You have advised the Company that you will make offers (the “Exempt
Resales”) of the Notes purchased by you hereunder on the terms set forth in each
of the Pricing Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely to persons (the “Eligible Purchasers”) whom you reasonably
believe to be “qualified institutional buyers” as defined in Rule 144A under the
Securities Act (“QIBs”).
          2. Representations, Warranties and Agreements of the Company. The
Company represents, warrants and agrees that:
     (a) When the Notes are issued and delivered pursuant to this Agreement, the
Notes will not be of the same class (within the meaning of Rule 144A under the
Securities Act) as securities of the Company that are listed on a United States
national securities exchange registered or that are quoted in a United States
automated inter-dealer quotation system.
     (b) Assuming that your representations and warranties in Section 4(a) are
true, the purchase and resale of the Notes pursuant hereto (including pursuant
to the Exempt Resales) is exempt from the registration requirements of the
Securities Act. No form of general solicitation or general advertising within
the meaning of Regulation D (including, but not limited to, advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar medium or broadcast over television or radio, or any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising) was used by the Company or any of its representatives (other than
the Initial Purchasers, as to whom the Company makes no representation) in
connection with the offer and resale of the Notes.

 



--------------------------------------------------------------------------------



 



4
     (c) Each of the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Offering Memorandum, each as of its respective date, contains
all the information specified in, and meeting the requirements of,
Rule 144A(d)(4) under the Securities Act.
     (d) The Preliminary Offering Memorandum, the Pricing Disclosure Package and
the Offering Memorandum have been prepared by the Company for use by the Initial
Purchasers in connection with the Exempt Resales. No order or decree preventing
the use of the Preliminary Offering Memorandum, the Pricing Disclosure Package
or the Offering Memorandum, or any order asserting that the transactions
contemplated by this Agreement are subject to the registration requirements of
the Securities Act, has been issued, and no proceeding for that purpose has
commenced or is pending or, to the knowledge of the Company is contemplated.
     (e) The Pricing Disclosure Package did not, as of the Applicable Time, and
will not, as of the applicable Delivery Date, contain an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that no representation or warranty is made as to
information contained in or omitted from the Pricing Disclosure Package in
reliance upon and in conformity with written information furnished to the
Company through the Representatives by or on behalf of any Initial Purchaser
specifically for inclusion therein, which information is specified in
Section 9(e).
     (f) The Offering Memorandum will not, as of its date and as of the
applicable Delivery Date, contain an untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
no representation or warranty is made as to information contained in or omitted
from the Offering Memorandum in reliance upon and in conformity with written
information furnished to the Company through the Representatives by or on behalf
of any Initial Purchaser specifically for inclusion therein, which information
is specified in Section 9(e).
     (g) The Company has not made any offer to sell or solicitation of an offer
to buy the Notes that would constitute a “free writing prospectus” (if the
offering of the Notes was made pursuant to a registered offering under the
Securities Act), as defined in Rule 405 under the Securities Act (a “Free
Writing Offering Document”) without the prior consent of the Representatives;
any such Free Writing Offering Document the use of which has been previously
consented to by the Initial Purchasers is set forth substantially in form and
substance as attached hereto on Schedule 3. Each Free Writing Offering Document,
when taken together with the Pricing Disclosure Package, did not, as of the
Applicable Time, and will not, as of the applicable Delivery Date, contain an
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that no representation or warranty is
made as to information contained therein or omitted therefrom in reliance upon
and in conformity with written information furnished to the Company through the
Representatives by or on behalf of any

 



--------------------------------------------------------------------------------



 



5
Initial Purchaser specifically for inclusion therein, which information is
specified in Section 9(e).
     (h) The Exchange Act Reports did not, when filed with the Commission,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that the foregoing representation and warranty is given on the basis
that any statement contained in an Exchange Act Report shall be deemed not to be
contained therein if the statement has been modified or superseded by any
statement in a subsequently filed Exchange Act Report or in any amendment or
supplement thereto.
     (i) Each of the Company and its subsidiaries (as defined in Section 18) has
been duly organized, is validly existing and in good standing as a corporation
or other business entity under the laws of its jurisdiction of organization and
is qualified to do business and in good standing as a foreign corporation or
other business entity in each jurisdiction in which its ownership or lease of
property or the conduct of its businesses requires such qualification, except
where the failure to be so qualified or in good standing would not, in the
aggregate, reasonably be expected to have a material adverse effect on the
financial condition, results of operations, stockholders’ equity, properties or
business of the Company and its subsidiaries taken as a whole (a “Material
Adverse Effect”); each of the Company and its subsidiaries has all power and
authority necessary to own or hold its properties and to conduct the businesses
in which it is engaged. Schedule 4-A hereto sets forth a true and correct list
of all subsidiaries owned or controlled by the Company that would be required to
be disclosed under Item 601(b)(21) of Regulation S-K. None of the subsidiaries
of the Company (other than the subsidiaries listed on Schedule 4-B hereto
(collectively, the “Significant Subsidiaries”)) is a “significant subsidiary”
(as defined in Rule 405).
     (j) The Company has an authorized capitalization as set forth in each of
the Pricing Disclosure Package and the Offering Memorandum, and all of the
issued and outstanding shares of capital stock of the Company have been duly
authorized and validly issued, are fully paid and non-assessable, conform in all
material respects to the description thereof contained or incorporated by
reference in each of the Pricing Disclosure Package and the Offering Memorandum
and were issued in compliance with federal and, to the best knowledge of the
Company, state securities laws and not in violation of any preemptive right,
resale right, right of first refusal or similar right. All of the Company’s
options, warrants and other rights to purchase or exchange any securities for
shares of the Company’s capital stock have been duly authorized and validly
issued, conform in all material respects to the description thereof contained in
each of the Pricing Disclosure Package and the Offering Memorandum and were
issued in compliance with federal and, to the best knowledge of the Company,
state securities laws. All of the issued shares of capital stock of each
subsidiary of the Company have been duly authorized and validly issued, are
fully paid and non-assessable and are owned directly or indirectly by the
Company, free and clear of all liens, encumbrances, equities or claims, except
for such liens, encumbrances, equities or claims created pursuant to the Credit
and Guaranty Agreement, dated as of February 9, 2007, among the Company, Covanta
Energy

 



--------------------------------------------------------------------------------



 



6
Corporation, certain of its subsidiaries, the lenders party thereto from time to
time and JPMorgan Chase Bank, N.A., as administrative agent, or as would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.
     (k) The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under the Notes and the Indenture; the Notes
have been duly authorized and, when issued and delivered by the Company and paid
for by the Initial Purchasers pursuant to this Agreement and duly authenticated
by the Trustee, will have been duly executed, authenticated, issued and
delivered and will constitute valid and legally binding obligations of the
Company entitled to the benefits provided by the Indenture, and will be
enforceable against the Company in accordance with their terms, except to the
extent that such enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights generally and by general equity principles (whether
considered in a proceeding in equity or at law); the Indenture has been duly
authorized by the Company and, when executed and delivered by the Company, and
assuming the due authorization, execution and delivery of the Indenture by the
Trustee, will constitute a valid and legally binding agreement of the Company,
enforceable against the Company in accordance with its terms, except to the
extent that such enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights generally and by general equity principles (whether
considered in a proceeding in equity or at law); and the Notes and the Indenture
will conform in all material respects to the descriptions thereof in each of the
Pricing Disclosure Package and the Offering Memorandum.
     (l) The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement. This Agreement has
been duly and validly authorized, executed and delivered by the Company.
     (m) The execution, delivery and performance of this Agreement by the
Company, the issuance of the Notes, the consummation of the other transactions
contemplated hereby and the application of the proceeds from the sale of the
Notes as described under “Use of Proceeds” in each of the Pricing Disclosure
Package and the Offering Memorandum will not (i) conflict with or result in a
breach or violation of any of the terms or provisions of, impose any lien,
charge or encumbrance upon any property or assets of the Company and its
subsidiaries, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, license or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject, except as would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect or a
material adverse effect on the performance of this Agreement, the issuance of
the Notes or consummation of the other transactions contemplated hereby,
(ii) result in any violation of the provisions of the charter or by-laws (or
similar organizational documents) of the Company or any of its subsidiaries; or
(iii) result in any violation of any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Company or
any of its subsidiaries or any of their properties or assets.

 



--------------------------------------------------------------------------------



 



7
     (n) No consent, approval, authorization or order of, or filing or
registration with, any court or governmental agency or body having jurisdiction
over the Company or any of its subsidiaries or any of their properties or assets
is required for the execution, delivery and performance of this Agreement by the
Company, the issuance of the Notes, the consummation of the other transactions
contemplated hereby and the application of the proceeds from the sale of the
Notes as described under “Use of Proceeds” in each of the Pricing Disclosure
Package and the Offering Memorandum, except for such consents, approvals,
authorizations, registrations or qualifications as may be required under
applicable state or foreign securities laws in connection with the purchase and
sale of the Notes by the Initial Purchasers.
     (o) Except as described in each of the most recent Pricing Disclosure
Package and the Offering Memorandum, there are no contracts, agreements or
understandings between the Company and any person granting such person the right
(other than rights which have been waived in writing or otherwise satisfied) to
require the Company to file a registration statement under the Securities Act
with respect to any securities of the Company owned or to be owned by such
person.
     (p) Neither the Company nor any other person acting on behalf of the
Company has sold or issued any securities that would be integrated with the
offering of the Notes contemplated by this Agreement pursuant to the Securities
Act, the rules and regulations promulgated by the Commission or the
interpretations thereof by the Commission.
     (q) Except as described in each of the Pricing Disclosure Package and the
Offering Memorandum, (i) neither the Company nor any of its subsidiaries has
sustained, since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Disclosure Package, any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, and (ii) since such date, there has not
been any change in the capital stock of the Company or the long-term debt of the
Company or any of its subsidiaries or any adverse change, or any development
involving a prospective adverse change, in or affecting the financial condition,
results of operations, stockholders’ equity, properties, management or business
of the Company and its subsidiaries taken as a whole, in each case except as
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
     (r) Since the date as of which information is given in the Pricing
Disclosure Package and except as described in each of the Pricing Disclosure
Package and the Offering Memorandum, the Company has not (i) incurred any
material liability or obligation, direct or contingent, other than liabilities
and obligations that were incurred in the ordinary course of business,
(ii) entered into any material transaction not in the ordinary course of
business or (iii) declared or paid any dividend on its capital stock.
     (s) The statements set forth or incorporated by reference in each of the
Pricing Disclosure Package and the Offering Memorandum under the caption
“Description of the Notes,” insofar as they purport to constitute a summary of
the material terms of the

 



--------------------------------------------------------------------------------



 



8
Notes, under the caption “Description of Registrant’s Securities to be
Registered” in Form 8-A/A filed with the Commission on November 17, 2006,
insofar as they purport to constitute a summary of the material terms of the
Common Stock, under the caption “Description of Concurrent Cash Convertible Note
Hedge Transactions and Warrant Transactions,” insofar as they purport to
constitute a summary of the material terms of the cash convertible note hedge
transactions and the warrant transactions, under the caption “Certain United
States Federal Income Tax Considerations,” insofar as they purport to describe
the provisions of the documents and matters referred to therein, and under the
caption “Plan of Distribution,” insofar as they purport to describe the
provisions of the documents referred to therein, fairly summarize in all
material respects the matters referred to therein.
     (t) The historical financial statements of the Company and its subsidiaries
(including the related notes and supporting schedules) included or incorporated
by reference in the Pricing Disclosure Package and the Offering Memorandum
present fairly in all material respects the financial condition, results of
operations and cash flows of the entities purported to be shown thereby at the
dates and for the periods indicated and have been prepared in conformity with
accounting principles generally accepted in the United States applied on a
consistent basis throughout the periods involved.
     (u) Ernst & Young LLP, who have certified certain financial statements of
the Company and its consolidated subsidiaries, whose report appears or is
incorporated by reference in each of the Pricing Disclosure Package and the
Offering Memorandum and who have delivered the initial letter referred to in
Section 8(h) hereof, are independent public accountants as required by the
Securities Act and the rules and regulations of the Commission thereunder.
     (v) The Company and each of its subsidiaries have good and marketable title
in fee simple to all real property and good and marketable title to all personal
property owned by them, in each case, free and clear of all liens, encumbrances
and defects, except such as are described in each of the Pricing Disclosure
Package and the Offering Memorandum or such as would not reasonably be expected
to result in a Material Adverse Effect; and all assets held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases, with such exceptions as would not reasonably be expected to
result in a Material Adverse Effect.
     (w) The Company and each of its subsidiaries carry, or are covered by,
insurance from insurers of recognized financial responsibility in such amounts
and covering such risks as the Company reasonably believes (i) is commercially
adequate for the conduct of their respective businesses and the value of their
respective properties and (ii) is customary for companies engaged in similar
businesses in similar industries. All policies of insurance of the Company and
its subsidiaries are in full force and effect; the Company and its subsidiaries
are in compliance with the terms of such policies in all material respects; and
neither the Company nor any of its subsidiaries has received notice from any
insurer or agent of such insurer that material capital improvements or other
material expenditures are required or necessary to be made in order to continue
such insurance.

 



--------------------------------------------------------------------------------



 



9
     (x) The Company is not, and as of the applicable Delivery Date (as defined
in Section 5) and after giving effect to the offer and sale of the Notes and the
application of the proceeds therefrom as described under “Use of Proceeds” in
each of the Pricing Disclosure Package and the Offering Memorandum will not be,
an “investment company” within the meaning of the Investment Company Act of
1940, as amended, and the rules and regulations of the Commission thereunder.
     (y) Except as described in each of the Pricing Disclosure Package and the
Offering Memorandum, there are no legal or governmental proceedings pending to
which the Company or any of its subsidiaries is a party or of which any property
or assets of the Company or any of its subsidiaries is the subject that would,
in the aggregate, reasonably be expected to have a Material Adverse Effect or
would, in the aggregate, reasonably be expected to have a material adverse
effect on the performance of this Agreement, the issuance of the Notes or
consummation of the other transactions contemplated hereby; and to the Company’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or others.
     (z) There are no material legal or governmental proceedings or contracts or
other material documents of a character that would be required to be described
in a registration statement filed under the Securities Act or, in the case of
documents, to be filed as exhibits to such registration statement pursuant to
Item 601(10) of Regulation S-K, that are not described in each of the Pricing
Disclosure Package and the Offering Memorandum.
     (aa) No relationship, direct or indirect, exists that would be required to
be described in a registration statement filed under the Securities Act between
or among the Company, on the one hand, and the directors, officers,
stockholders, customers or suppliers of the Company, on the other hand, that is
not described in each of the Pricing Disclosure Package and the Offering
Memorandum.
     (bb) No labor disturbance by the employees of the Company or its
subsidiaries exists or, to the knowledge of the Company, is imminent that would
reasonably be expected to have a Material Adverse Effect.
     (cc) (i) Each “employee benefit plan” (within the meaning of Section 3(3)
of the Employee Retirement Security Act of 1974, as amended (“ERISA”)) for which
the Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) would
have any liability (each a “Plan”) has been maintained in compliance with its
terms and with the requirements of all applicable statutes, rules and
regulations including ERISA and the Code; (ii) with respect to each Plan: (a) no
“reportable event” (within the meaning of Section 4043(c) of ERISA, including,
without limitation, any failure to make a required minimum funding payment as
described in Pension Benefit Guaranty Corporation (“PBGC”)
Regulation Section 4043.25) has occurred or is reasonably expected to occur;
(b) no prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Plan excluding
transactions effected pursuant to a

 



--------------------------------------------------------------------------------



 



10
statutory or administrative exemption; (c) no Plan has failed (whether or not
waived), or is reasonably expected to fail, to satisfy the minimum funding
standards (within the meaning of Section 302 of ERISA or Section 412 of the
Code) applicable to such Plan; (d) no Plan is, or is reasonably expected to be,
in “at-risk status” (within the meaning of Section 303(i) of ERISA) or
“endangered status” or “critical status” (within the meaning of Section 305 of
ERISA); and (e) neither the Company or any member of its Controlled Group has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
(other than contributions to the Plan or premiums to the PBGC in the ordinary
course and without default) in respect of a Plan (including a “multiemployer
plan”, within the meaning of Section 4001(c)(3) of ERISA); and (iii) each Plan
that is intended to be qualified under Section 401(a) of the Code is so
qualified and nothing has occurred, whether by action or by failure to act,
which would cause the loss of such qualification.
     (dd) The Company and each of its subsidiaries have filed all federal,
state, local and foreign income and franchise tax returns required to be filed
through the date hereof, subject to permitted extensions, and have paid all
taxes due thereon, and no tax deficiency has been determined adversely to the
Company or any of its subsidiaries, nor does the Company have any knowledge of
any tax deficiencies that would, in the aggregate, reasonably be expected to
have a Material Adverse Effect.
     (ee) Neither the Company nor any of its subsidiaries (i) is in violation of
its charter or by-laws (or similar organizational documents), (ii) is in
default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any indenture, mortgage, deed of trust,
loan agreement, license or other agreement or instrument to which it is a party
or by which it is bound or to which any of its properties or assets is subject
or (iii) is in violation of any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over it or its property
or assets or has failed to obtain any license, permit, certificate, franchise or
other governmental authorization or permit necessary to the ownership of its
property or to the conduct of its business, except in the case of clauses
(ii) and (iii), to the extent any such conflict, breach, violation or default
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
     (ff) The Company and each of its subsidiaries (i) make and keep accurate
books and records and (ii) maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (A) transactions are executed in
accordance with management’s general or specific authorization, (B) transactions
are recorded as necessary to permit preparation of the Company’s financial
statements in conformity with accounting principles generally accepted in the
United States and to maintain accountability for its assets, (C) access to the
Company’s assets is permitted only in accordance with management’s general or
specific authorization and (D) the recorded accountability for the Company’s
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.
     (gg) (i) The Company and each of its subsidiaries have established and
maintain disclosure controls and procedures (as such term is defined in
Rule 13a-15

 



--------------------------------------------------------------------------------



 



11
under the Exchange Act), (ii) such disclosure controls and procedures are
designed to ensure that the information required to be disclosed by the Company
and its subsidiaries in the reports they will file or submit under the Exchange
Act is accumulated and communicated to management of the Company and its
subsidiaries, including their respective principal executive officers and
principal financial officers, as appropriate, to allow timely decisions
regarding required disclosure to be made and (iii) such disclosure controls and
procedures are effective in all material respects to perform the functions for
which they were established.
     (hh) There is and has been no failure on the part of the Company and any of
the Company’s directors or officers, in their capacities as such, to comply in
all material respects with the applicable provisions of the Sarbanes-Oxley Act
of 2002 and the rules and regulations promulgated in connection therewith.
     (ii) The Company and each of its subsidiaries have such permits, licenses,
patents, franchises, certificates of need and other approvals or authorizations
of governmental or regulatory authorities (“Permits”) as are necessary under
applicable law to own their properties and conduct their businesses in the
manner described in each of the Pricing Disclosure Package and the Offering
Memorandum, except for any of the foregoing that would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect or except as described
in each of the Pricing Disclosure Package and the Offering Memorandum; each of
the Company and its subsidiaries has fulfilled and performed all of its material
obligations with respect to the Permits; none of the Company or its subsidiaries
is aware of any proceedings relating to the revocation or material modification
thereof, except for any of the foregoing that would not reasonably be expected
to have a Material Adverse Effect or except as described in each of the Pricing
Disclosure Package and the Offering Memorandum.
     (jj) The Company and each of its subsidiaries own or possess adequate
rights to use all material patents, patent applications, trademarks, service
marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses, know-how, software, systems and technology (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses and have no reason to believe that the conduct of
their respective businesses will conflict with, and have not received any notice
of any claim of conflict with, any such rights of others, except for any failure
to own or possess such adequate rights or any such conflict that would not
reasonably be expected to result in a Material Adverse Effect.
     (kk) The Company and each of its subsidiaries (i) are, and at all times
prior hereto were, in compliance with all laws, regulations, ordinances, rules,
orders, judgments, decrees, permits or other legal requirements of any
governmental authority, including without limitation any international,
national, state, provincial, regional, or local authority, relating to the
protection of human health or safety, the environment, or natural resources, or
to hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”) applicable to such entity, which compliance includes,
without limitation, obtaining, maintaining and complying with all permits and

 



--------------------------------------------------------------------------------



 



12
authorizations and approvals required by Environmental Laws to conduct their
respective businesses, and (ii) have not received notice of any actual or
alleged violation of Environmental Laws, or of any potential liability for or
other obligation concerning the presence, disposal or release of hazardous or
toxic substances or wastes, pollutants or contaminants, except in the case of
clause (i) or (ii) where such non-compliance, violation, liability, or other
obligation would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect. Except as described in each of the Pricing Disclosure
Package and the Offering Memorandum, (A) there are no proceedings that are
pending, or known to be contemplated, against the Company or any of its
subsidiaries under Environmental Laws in which a governmental authority is also
a party, other than such proceedings regarding which it is reasonably believed
no monetary sanctions of $100,000 or more will be imposed, (B) the Company and
its subsidiaries are not aware of any issues regarding compliance with
Environmental Laws, or liabilities or other obligations under Environmental Laws
or concerning hazardous or toxic substances or wastes, pollutants or
contaminants, that would reasonably be expected to have a material effect on the
capital expenditures, earnings or competitive position of the Company and its
subsidiaries and (C) none of the Company and its subsidiaries anticipates
material capital expenditures relating to Environmental Laws.
     (ll) The Company is in compliance in all respects with all presently
applicable state and local laws and regulations relating to the safety of its
operations, including the Operational Safety and Health Act of 1970, as amended,
and the regulations thereunder, except where such non-compliance would not
reasonably be expected to have a Material Adverse Effect.
     (mm) For each of the insurance Subsidiaries of the Company chartered as an
insurance company under state law other than Valor Insurance Company,
Incorporated (the “Insurance Subsidiaries”), the Company has delivered true,
correct and complete copies of the statutory financial statements (including the
annual reports filed in each state in which one of such Insurance Subsidiaries
is admitted or approved) for each such Insurance Subsidiary for the years 2006
through 2008. All such statements shall be referred to as “Insurance Subsidiary
Statements”; the Insurance Subsidiary Statements present fairly in all material
respects, on a consistent basis and in accordance with practices prescribed or
permitted by the appropriate regulatory agencies of each state in which the
Insurance Subsidiary Statements have been filed or may be required to be filed,
the financial position at the end of each such referenced period and results of
each such Insurance Subsidiary’s operations for each such referenced period; the
exhibits and schedules included in the Insurance Subsidiary Statements are
fairly stated in all material respects in relation to the subject Insurance
Subsidiary and the Insurance Subsidiary Statements comply in all material
respects with applicable regulatory requirements.
     (nn) Each of the Insurance Subsidiaries is duly licensed as an insurance
company under the applicable insurance laws and the rules, regulations and
interpretations of the insurance regulatory authorities thereunder of each
jurisdiction in which the conduct of its existing business as described in the
Pricing Disclosure Package and the Offering Memorandum requires such licensing,
except for such jurisdictions in

 



--------------------------------------------------------------------------------



 



13
which the failure to be so licensed would not, individually or in the aggregate,
be reasonably expected to result in a Material Adverse Effect.
     (oo) Each subsidiary of the Company that owns, leases or operates an
electric generation facility located within the United States that makes sales
at wholesale (i) either (A) has been granted by the Federal Energy Regulatory
Commission (“FERC”) “exempt wholesale generator” or “EWG” (within the meaning of
FERC regulations) status, (B) owns a facility that is a “Qualifying Facility”
(“QF”) as defined under the Public Utility Regulatory Policies Act of 1978, as
amended, and the current rules and regulations promulgated thereunder (“PURPA”),
or (C) operates a facility owned by a state or municipality of a state and is
thus exempt from the Federal Power Act (“FPA”) under Section 201(f) of the FPA;
and (ii) other than Covanta Mid-Connecticut, Inc. (which operates a facility
that is owned by the Connecticut Resource Recovery Authority, a public
instrumentality and political subdivision of the State of Connecticut
established by statute), either (A) has received an order from the FERC that is
in full force and effect and not subject to any pending challenge,
investigation, complaint, or other proceeding (other than generic proceedings
generally applicable in the industry) (x) authorizing such subsidiary to engage
in wholesale sales of energy, capacity and/or ancillary services pursuant to
Section 205 of the FPA and (y) granting blanket authorizations to issue
securities and to assume liabilities pursuant to Section 204 of the FPA or
(B) with respect to any subsidiary that owns, leases or operates a QF, such
facility is a QF under PURPA and is exempt from regulation under Section 204 of
the FPA, and exempt from Sections 205 and 206 of the FPA with respect to current
sales from the facilities.
     (pp) Neither the Company, nor any of its subsidiaries, is subject to
(i) regulation as a “public utility”, “public service company” or “utility
holding company” (or any similar designation) by any state in the United States,
including regulation of rates for utility service, securities issuances or other
transactions, or (ii) regulation by any local, state, federal or foreign
governmental authority requiring any notice, consent or approval for the
issuance of the Notes in the manner contemplated in this Agreement.
     (qq) Other than the Insurance Subsidiaries, no subsidiary of the Company is
currently prohibited, directly or indirectly, from paying any dividends to the
Company, from making any other distribution on such subsidiary’s capital stock,
from repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s property or assets to the
Company or any other subsidiary of the Company, except as described in each of
the Pricing Disclosure Package and the Offering Memorandum.
     (rr) Neither the Company nor any of its subsidiaries, nor, to the knowledge
of the Company, any director, officer, agent, employee or other person
associated with or acting on behalf of the Company or any of its subsidiaries,
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977; or

 



--------------------------------------------------------------------------------



 



14
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.
     (ss) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened,
except, in each case, as would not reasonably be expected to have a Material
Adverse Effect.
     (tt) Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.
     (uu) The Company has not distributed and, prior to the later to occur of
any Delivery Date and completion of the distribution of the Notes, will not
distribute any offering material in connection with the offering and sale of the
Notes other than the Pricing Disclosure Package, the Offering Memorandum and any
Free Writing Offering Document to which the Representatives have consented in
accordance with Section 6(f).
     (vv) The Company and its affiliates have not taken and will not take,
directly or indirectly, any action designed to or that has constituted or that
could reasonably be expected to cause or result in the stabilization or
manipulation of the price of any securities of the Company in connection with
the offering of the Notes.
     (ww) No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in the Pricing
Disclosure Package or the Offering Memorandum has been made or reaffirmed
without a reasonable basis or has been disclosed other than in good faith.
          Any certificate signed by any officer of the Company and delivered to
the Representatives or counsel for the Initial Purchasers in connection with the
offering of the Notes shall be deemed a representation and warranty by the
Company, as to matters covered thereby, but only as of the date thereof, to each
Initial Purchaser.
          3. Purchase of the Notes by the Initial Purchasers. On the basis of
the representations and warranties contained in, and subject to the terms and
conditions of, this

 



--------------------------------------------------------------------------------



 



15
Agreement, the Company agrees to issue and sell to the several Initial
Purchasers, and each of the Initial Purchasers, severally and not jointly,
agrees to purchase from the Company the principal amount of the Firm Notes set
forth opposite that Initial Purchaser’s name in Schedule 1 hereto, plus any
additional principal amount of Notes which such Initial Purchaser may become
obligated to purchase pursuant to the provisions of Section 10 hereof.
          In addition, the Company grants to the Initial Purchasers an option to
purchase up to an additional $60,000,000 aggregate principal amount of Option
Notes, solely to cover over-allotments, if any. On the basis of the
representations and warranties contained in, and subject to the terms and
conditions of, this Agreement, each Initial Purchaser agrees, to the extent such
option is exercised, severally and not jointly, to purchase the principal amount
of Option Notes that bears the same proportion to the aggregate principal amount
of Option Notes to be sold on such Delivery Date as the principal amount of Firm
Notes set forth in Schedule 1 hereto opposite the name of such Initial Purchaser
bears to the aggregate principal amount of Firm Notes.
          The price of the Firm Notes purchased by the Initial Purchasers shall
be equal to 97.25% of the principal amount thereof. The price of the Option
Notes purchased by the Initial Purchasers shall be 97.25% of the principal
amount thereof plus unpaid interest that has accrued with respect to the Firm
Notes from the Initial Delivery Date to, but not including, the applicable
Delivery Date.
          The Company shall not be obligated to deliver any of the Firm Notes or
Option Notes to be delivered on the applicable Delivery Date, except upon
payment for all such Notes to be purchased on such Delivery Date as provided
herein.
     4. Offering of Notes by the Initial Purchasers. (a) Each of the Initial
Purchasers, severally and not jointly, hereby represents and warrants to the
Company that it will offer the Notes for sale upon the terms and conditions set
forth in this Agreement and in the Pricing Disclosure Package. Each of the
Initial Purchasers hereby represents and warrants to, and agrees with, the
Company, on the basis of the representations, warranties and agreements of the
Company, that such Initial Purchaser: (i) is a QIB with such knowledge and
experience in financial and business matters as are necessary in order to
evaluate the merits and risks of an investment in the Notes; (ii) is purchasing
the Notes pursuant to a private sale exempt from registration under the
Securities Act; (iii) in connection with the Exempt Resales, will solicit offers
to buy the Notes only from, and will offer to sell the Notes only to, the
Eligible Purchasers in accordance with this Agreement and on the terms
contemplated by the Pricing Disclosure Package; and (iv) will not offer or sell
the Notes, nor has it offered or sold the Notes by, or otherwise engaged in, any
form of general solicitation or general advertising (within the meaning of
Regulation D, including, but not limited to, advertisements, articles, notices
or other communications published in any newspaper, magazine, or similar medium
or broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising). The
Initial Purchasers have advised the Company that they will offer the Notes to
Eligible Purchasers at a price initially equal to 100% of the principal amount
thereof, plus accrued interest, if any, from the Initial Delivery Date. Such
price may be changed by the Initial Purchasers at any time without notice.

 



--------------------------------------------------------------------------------



 



16
     (b) Each Initial Purchaser has not nor, prior to the later to occur of
(A) the Initial Delivery Date and (B) completion of the distribution of the
Notes, will not, use, authorize use of, refer to or distribute any material in
connection with the offering and sale of the Notes other than (i) the
Preliminary Offering Memorandum, the Pricing Disclosure Package, the Offering
Memorandum, (ii) any written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or any Free Writing Offering Document listed on Schedule 3 hereto,
(iii) the Free Writing Offering Documents listed on Schedule 3 hereto, (iv) any
written communication prepared by such Initial Purchaser and approved in advance
by the Company in writing, or (v) any written communication that contains the
terms of the Notes and/or other information that was included (including through
incorporation by reference) in the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum.
          Each of the Initial Purchasers understands that the Company and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Section 8 hereof, counsel to the Company and counsel to the Initial Purchasers,
will rely upon the accuracy and truth of the foregoing representations,
warranties and agreements, and the Initial Purchasers hereby consent to such
reliance.
          5. Delivery of and Payment for the Notes. Delivery of and payment for
the Firm Notes shall be made at 10:00 A.M., New York City time, on the fourth
full business day following the date of this Agreement or at such other date or
place as shall be determined by agreement between the Representatives and the
Company. This date and time are sometimes referred to as the “Initial Delivery
Date.” Delivery of the Firm Notes shall be made to the Representatives for the
account of each Initial Purchaser against payment by the several Initial
Purchasers through the Representatives of the respective aggregate purchase
prices of the Firm Notes being sold by the Company to or upon the order of the
Company by wire transfer in immediately available funds to the accounts
specified by the Company. Time shall be of the essence, and delivery at the time
and place specified pursuant to this Agreement is a further condition of the
obligation of each Initial Purchaser hereunder. The Company shall deliver the
Firm Notes through the facilities of The Depository Trust Company (“DTC”) unless
the Representatives shall otherwise instruct.
          The option granted in Section 2 may be exercised in whole or from time
to time in part by written notice being given to the Company by the
Representatives not later than 30 days after the date of this Agreement. Such
notice shall set forth the aggregate principal amount of Option Notes as to
which the option is being exercised, the names in which the principal amount of
Option Notes are to be registered, the denominations in which the principal
amount of Option Notes are to be issued and the date and time, as determined by
the Representatives, when the principal amount of Option Notes are to be
delivered; provided, however, that this date and time shall not be earlier than
the Initial Delivery Date nor earlier than the second business day after the
date on which the option shall have been exercised nor later than the tenth
business day after the date on which the option shall have been exercised. Each
date and time the principal amount of Option Notes are delivered is sometimes
referred to as an “Option Notes Delivery Date,” and

 



--------------------------------------------------------------------------------



 



17
the Initial Delivery Date and any Option Notes Delivery Date are sometimes each
referred to as a “Delivery Date.”
          Delivery of the Option Notes by the Company and payment for the Option
Notes by the several Initial Purchasers through the Representatives shall be
made at 10:00 A.M., New York City time, on the date specified in the
corresponding notice described in the preceding paragraph or at such other date
or place as shall be determined by agreement between the Representatives and the
Company. On the Option Notes Delivery Date, the Company shall deliver or cause
to be delivered the Option Notes to the Representatives for the account of each
Initial Purchaser against payment by the several Initial Purchasers through the
Representatives of the respective aggregate purchase prices of the Option Notes
being sold by the Company to or upon the order of the Company of the purchase
price by wire transfer in immediately available funds to the accounts specified
by the Company. Time shall be of the essence, and delivery at the time and place
specified pursuant to this Agreement is a further condition of the obligation of
each Initial Purchaser hereunder. The Company shall deliver the Option Notes
through the facilities of DTC unless the Representatives shall otherwise
instruct.
          6. Further Agreements of the Company. The Company agrees:
     (a) To promptly furnish to the Initial Purchasers, without charge, such
number of copies of the Pricing Disclosure Package and the Offering Memorandum,
as may then be amended or supplemented, as they may reasonably request;
     (b) Not to make any amendment or supplement to the Pricing Disclosure
Package or to the Offering Memorandum of which the Initial Purchasers shall not
previously have been advised or to which they shall reasonably object after
being so advised;
     (c) To the use of the Pricing Disclosure Package and the Offering
Memorandum, in accordance with state or foreign securities laws of the
jurisdictions in which the Securities are offered, by the Initial Purchasers and
by all dealers to whom Notes may be sold in connection with the offering and
sale of the Notes;
     (d) To advise the Initial Purchasers promptly, and confirm such advice in
writing, (i) of the occurrence of any event which makes any statement of a
material fact made in any of the Pricing Disclosure Package or the Offering
Memorandum, as then amended or supplemented, untrue or which requires the making
of any additions to or changes in any of the Pricing Disclosure Package or the
Offering Memorandum, as then amended or supplemented, in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; (ii) of the issuance by any governmental or regulatory
authority of any order preventing or suspending the use of any of the Pricing
Disclosure Package or the Offering Memorandum or the initiation or, to the best
knowledge of the Company, threatening of any proceeding for that purpose; and
(iii) of the receipt by the Company of any notice with respect to any suspension
of the qualification of the Notes for offer and sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; and to use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the

 



--------------------------------------------------------------------------------



 



18
Pricing Disclosure Package or the Offering Memorandum or suspending any such
qualification of the Securities and, if any such order is issued, will obtain as
soon as possible the withdrawal thereof;
     (e) If, at any time prior to completion of the distribution of the Notes by
the Initial Purchasers to Eligible Purchasers, any event occurs or information
becomes known that, in the judgment of the Company or in the opinion of counsel
for the Initial Purchasers, should be set forth in the Pricing Disclosure
Package or the Offering Memorandum so that the Pricing Disclosure Package or the
Offering Memorandum, as then amended or supplemented, does not include any
untrue statement of material fact or omit to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, or if it is necessary to supplement or
amend the Pricing Disclosure Package or the Offering Memorandum in order to
comply with any law, to prepare, subject to Section 6(b), an appropriate
supplement or amendment thereto, and to expeditiously furnish to the Initial
Purchasers and dealers a reasonable number of copies thereof;
     (f) Not to make any offer to sell or solicitation of an offer to buy the
Notes that would constitute a Free Writing Offering Document without the prior
consent of the Representatives, which consent shall not be unreasonably withheld
or delayed; if at any time following issuance of a Free Writing Offering
Document any event occurred or occurs as a result of which such Free Writing
Offering Document conflicts with the information in the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum or, when
taken together with the information in the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum, includes an untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstances then
prevailing, not misleading, as promptly as practicable after becoming aware
thereof, to give notice thereof to the Initial Purchasers through the
Representatives and, if requested by the Representatives, to prepare and furnish
without charge to each Initial Purchaser a Free Writing Offering Document or
other document which will correct such conflict, statement or omission;
     (g) Promptly from time to time to take such action as the Initial
Purchasers may reasonably request to qualify the Notes for offering and sale
under state or foreign securities laws of such jurisdictions as the Initial
Purchasers may request and to comply with such laws so as to permit the
continuance of sales and dealings therein in such jurisdictions for as long as
may be necessary to complete the distribution of the Notes; provided that in
connection therewith the Company shall not be required to (i) qualify as a
foreign corporation in any jurisdiction in which it would not otherwise be
required to so qualify, (ii) file a general consent to service of process in any
such jurisdiction or (iii) subject itself to taxation in any jurisdiction in
which it would not otherwise be subject;
     (h) To furnish to the holders of the Notes as soon as practicable after the
end of each fiscal year an annual report (including a balance sheet and
statements of income, stockholders’ equity and cash flows of the Company and its
consolidated subsidiaries certified by independent public accountants) and, as
soon as practicable after the end of

 



--------------------------------------------------------------------------------



 



19
each of the first three quarters of each fiscal year (beginning with the fiscal
quarter ending after the date of the Offering Memorandum), to make available to
the holders of Notes consolidated summary financial information of the Company
and its subsidiaries for such quarter in reasonable detail; provided that so
long as the Company files periodic reports pursuant to Section 13 or 15(d) of
the Exchange Act for the foregoing periods, the Company shall be deemed to
comply with this Section 6(h);
     (i) For a period commencing on the date hereof and ending on the 60th day
after the date of the Offering Memorandum (the “Lock-Up Period”), not to,
directly or indirectly, (1) offer for sale, sell, pledge or otherwise dispose of
(or enter into any transaction or device that is designed to, or could be
expected to, result in the disposition by any person at any time in the future
of) any shares of Common Stock or securities convertible into or exchangeable
for Common Stock or into or for cash based on the market price of the Common
Stock (other than the Notes and the warrant transactions described in each of
the Pricing Disclosure Package and the Offering Memorandum under “Description of
Cash Concurrent Convertible Note Hedge Transactions and Warrant Transactions,”
any shares issued upon conversion of the 1.00% Senior Convertible Debentures due
2027 and shares issued pursuant to employee benefit plans, qualified stock
option plans or other employee compensation plans existing on the date hereof),
or sell or grant options, rights or warrants with respect to any shares of
Common Stock or securities convertible into or exchangeable for Common Stock or
into or for cash based on the market price of the Common Stock (other than the
grant of options pursuant to option plans existing on the date hereof),
(2) enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of such shares of Common Stock, whether any such transaction described in clause
(1) or (2) above is to be settled by delivery of Common Stock or other
securities, in cash or otherwise, (3) file or cause to be filed a registration
statement with respect to the registration of any shares of Common Stock or
securities convertible, exercisable or exchangeable into Common Stock or any
other securities of the Company (other than any registration statement on Form
S-8) or (4) publicly disclose the intention to do any of the foregoing, in each
case without the prior written consent of Barclays Capital Inc. on behalf of the
Initial Purchasers, and to cause each officer, director and stockholder of the
Company set forth on Schedule 5 hereto to furnish to Barclays Capital Inc.,
prior to the Initial Delivery Date, a letter or letters, substantially in the
form of Exhibit A hereto (the “Lock-Up Agreements”); notwithstanding the
foregoing, if (1) during the last 17 days of the Lock-Up Period, the Company
issues an earnings release or material news or a material event relating to the
Company occurs or (2) prior to the expiration of the Lock-Up Period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the Lock-Up Period, then the restrictions imposed
in this paragraph shall continue to apply until the expiration of the 18-day
period beginning on the issuance of the earnings release or the announcement of
the material news or the occurrence of the material event, unless Barclays
Capital Inc., on behalf of the Initial Purchasers, waives such extension in
writing;

 



--------------------------------------------------------------------------------



 



20
     (j) To apply the net proceeds from the sale of the Notes as set forth in
each of the Pricing Disclosure Package and the Offering Memorandum under the
caption “Use of Proceeds”;
     (k) Not to resell, directly or indirectly, any of the Notes that have been
acquired by any of them, except for Notes purchased by the Company or any of its
affiliates and resold in a transaction registered under the Securities Act;
     (l) Not to sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in the Securities Act) that
would be integrated with the sale of the Notes in a manner that would require
the registration under the Securities Act of the sale to the Initial Purchasers
or the Eligible Purchasers of the Notes;
     (m) To use its best efforts to permit the Notes to be eligible for
clearance and settlement through DTC;
     (n) Between the date hereof and the Initial Delivery Date, not to do or
authorize any act or thing that would result in an adjustment of the conversion
price or conversion rate of the Notes; and
     (o) Without the consent of the Representatives, not to take any action
prior to the Initial Delivery Date which would require the Pricing Disclosure
Package or the Offering Memorandum to be amended or supplemented pursuant to
Section 6(e).
          7. Expenses. The Company agrees, whether or not the transactions
contemplated by this Agreement are consummated or this Agreement is terminated,
to pay all costs, expenses, fees and taxes incident to and in connection with
(a) the authorization, issuance, sale and delivery of the Notes and any stamp
duties or other taxes payable in that connection, and the preparation and
printing of certificates for the Notes; (b) the preparation, printing and
distribution of the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Offering Memorandum and any amendment or supplement thereto;
(c) the production and distribution of this Agreement and any other related
documents in connection with the offering, purchase, sale and delivery of the
Notes; (d) the qualification of the Notes under the securities laws of the
several jurisdictions as provided in Section 6(g) and the preparation, printing
and distribution of a Blue Sky Memorandum (including reasonable and documented
related fees and expenses of counsel to the Initial Purchasers); (e) the
preparation, printing and distribution of one or more versions of the Pricing
Disclosure Package and the Offering Memorandum for distribution in Canada (often
in the form of a Canadian “wrapper”) (including reasonable and documented
related fees and expenses of Canadian counsel to the Initial Purchasers);
(f) the approval of the Notes by DTC for “book-entry” transfer; (g) the investor
presentations on any “road show” undertaken in connection with the marketing of
the Notes, including, without limitation, expenses associated with any
electronic roadshow; and (h) all other costs and expenses incident to the
performance of the obligations of the Company, including the costs and charges
of any transfer agent and any registrar, any fees charged by rating agencies for
rating the Notes, the fees and expenses of the Trustee and any paying agent
(including related fees and expenses of any counsel to such parties).

 



--------------------------------------------------------------------------------



 



21
          8. Conditions of Initial Purchasers’ Obligations. The respective
obligations of the Initial Purchasers hereunder are subject to the accuracy,
when made and on each Delivery Date, of the representations and warranties of
the Company contained herein, to the performance by the Company of its
obligations hereunder, and to each of the following additional terms and
conditions:
     (a) No Initial Purchaser shall have discovered and disclosed to the Company
on or prior to such Delivery Date that the Pricing Disclosure Package or the
Offering Memorandum, or any amendment or supplement thereto, contains an untrue
statement of a fact which, in the opinion of Simpson Thacher & Bartlett LLP,
counsel for the Initial Purchasers, is material or omits to state a fact which,
in the opinion of such counsel, is material and is required to be stated therein
or is necessary to make the statements therein not misleading.
     (b) All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Notes, the Indenture,
the Pricing Disclosure Package and the Offering Memorandum, and all other legal
matters relating to this Agreement and the transactions contemplated hereby
shall be reasonably satisfactory in all material respects to counsel for the
Initial Purchasers, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.
     (c) Neal, Gerber & Eisenberg LLP shall have furnished to the
Representatives its written opinion and statement, as counsel to the Company,
addressed to the Initial Purchasers and dated such Delivery Date, in form and
substance reasonably satisfactory to the Representatives, substantially in the
form attached hereto as Exhibit B-1.
     (d) Latham & Watkins LLP shall have furnished to the Representatives its
written opinions, as special counsel to the Company, addressed to the Initial
Purchasers and dated such Delivery Date, in form and substance reasonably
satisfactory to the Representatives, substantially in the form attached hereto
as Exhibit B-2.
     (e) The General Counsel of the Company shall have furnished to the
Representatives its written opinion, addressed to the Initial Purchasers and
dated such Delivery Date, in form and substance reasonably satisfactory to the
Representatives, substantially in the form attached hereto as Exhibit B-3.
     (f) Dewey & LeBoeuf LLP shall have furnished to the Representatives its
written opinion, as regulatory counsel to the Company, addressed to the Initial
Purchasers and dated such Delivery Date, in form and substance reasonably
satisfactory to the Representatives, substantially in the form of attached
hereto as Exhibit B-4.
     (g) The Representatives shall have received from Simpson Thacher & Bartlett
LLP, counsel for the Initial Purchasers, such opinion and statement, dated such
Delivery Date, with respect to the issuance and sale of the Notes, the Pricing
Disclosure Package, the Offering Memorandum and other related matters as the
Representatives may reasonably require, and the Company shall have furnished to
such counsel such

 



--------------------------------------------------------------------------------



 



22
documents as they reasonably request for the purpose of enabling them to pass
upon such matters.
     (h) At the time of execution of this Agreement, the Representatives shall
have received from Ernst & Young LLP a letter, in form and substance
satisfactory to the Representatives, addressed to the Initial Purchasers and
dated the date hereof (i) confirming that they are independent public
accountants within the meaning of the Securities Act and are in compliance with
the applicable requirements relating to the qualification of accountants under
Rule 2-01 of Regulation S-X of the Commission, and (ii) stating, as of the date
hereof (or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in the
Pricing Disclosure Package, as of a date not more than three days prior to the
date hereof), the conclusions and findings of such firm with respect to the
financial information and other matters ordinarily covered by accountants’
“comfort letters” to initial purchasers in connection with registered public
offerings.
     (i) With respect to the letter of Ernst & Young LLP referred to in the
preceding paragraph and delivered to the Representatives concurrently with the
execution of this Agreement (the “initial letter”), the Company shall have
furnished to the Representatives a letter (the “bring-down letter”) of such
accountants, addressed to the Initial Purchasers and dated such Delivery Date
(i) confirming that they are independent public accountants within the meaning
of the Securities Act and are in compliance with the applicable requirements
relating to the qualification of accountants under Rule 2-01 of Regulation S-X
of the Commission, (ii) stating, as of the date of the bring-down letter (or,
with respect to matters involving changes or developments since the respective
dates as of which specified financial information is given in each of the
Pricing Disclosure Package and the Offering Memorandum, as of a date not more
than three days prior to the date of the bring-down letter), the conclusions and
findings of such firm with respect to the financial information and other
matters covered by the initial letter and (iii) confirming in all material
respects the conclusions and findings set forth in the initial letter.
     (j) The Company shall have furnished to the Representatives a certificate,
dated such Delivery Date, of its Chief Executive Officer and its Chief Financial
Officer stating that:
     (i) The representations, warranties and agreements of the Company in
Section 2 are true and correct on and as of such Delivery Date, and the Company
has complied with all its agreements contained herein and satisfied all the
conditions on its part to be performed or satisfied hereunder at or prior to
such Delivery Date; and
     (ii) They have carefully examined the Pricing Disclosure Package and the
Offering Memorandum, and, in their opinion, (A) the Pricing Disclosure Package,
as of the Applicable Time and as of the applicable Delivery Date, and the
Offering Memorandum, as of its date and as of the applicable Delivery Date, did
not and do not contain any untrue statement of a material fact and did not and

 



--------------------------------------------------------------------------------



 



23
do not omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and (B) since the date of Pricing Disclosure Package, no event has occurred that
should have been set forth in a supplement or amendment to the Pricing
Disclosure Package or the Offering Memorandum.
     (k) Except as described in each of the Pricing Disclosure Package or the
Offering Memorandum, (i) neither the Company nor any of its subsidiaries shall
have sustained, since the date of the latest audited financial statements
included or incorporated by reference in the Pricing Disclosure Package, any
loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree or (ii) since such date there
shall not have been any change in the capital stock of the Company or the
long-term debt of the Company or any of its subsidiaries or any change, or any
development involving a prospective change, in or affecting the financial
condition, results of operations, stockholders’ equity, properties, management
or business of the Company and its subsidiaries taken as a whole, the effect of
which, in any such case described in clause (i) or (ii), is, in the judgment of
the Representatives, so material and adverse as to make it impracticable or
inadvisable to proceed with the public offering or the delivery of the Notes
being delivered on such Delivery Date on the terms and in the manner
contemplated in the Offering Memorandum.
     (l) Subsequent to the execution and delivery of this Agreement (i) no
downgrading shall have occurred in the rating accorded the debt securities of
the Company or any of its subsidiaries by any “nationally recognized statistical
rating organization” (as that term is defined by the Commission for purposes of
Rule 436(g)(2) under the Securities Act), and (ii) no such organization shall
have publicly announced that it has under surveillance or review, with possible
negative implications, its rating of any of the debt securities of the Company
or any of its subsidiaries.
     (m) Subsequent to the execution and delivery of this Agreement there shall
not have occurred any of the following: (i) trading in securities generally on
the New York Stock Exchange or the American Stock Exchange or in the
over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or
materially limited or the settlement of such trading generally shall have been
materially disrupted or minimum prices shall have been established on any such
exchange or such market by the Commission, by such exchange or by any other
regulatory body or governmental authority having jurisdiction, (ii) a banking
moratorium shall have been declared by federal or state authorities, (iii) the
United States shall have become engaged in hostilities, there shall have been an
escalation in hostilities involving the United States or there shall have been a
declaration of a national emergency or war by the United States or (iv) there
shall have occurred such a material adverse change in general economic,
political or financial conditions, including, without limitation, as a result of
terrorist activities after the date hereof (or the effect of international
conditions on the financial markets in the United States shall be such), as to
make it, in the judgment of the Representatives, impracticable or inadvisable to
proceed with the public offering or delivery of the Notes being delivered on
such

 



--------------------------------------------------------------------------------



 



24
Delivery Date on the terms and in the manner contemplated in the Offering
Memorandum.
     (n) The Lock-Up Agreements between the Representatives and the officers,
directors and certain stockholders of the Company set forth on Schedule 5,
delivered to the Representatives on or before the date of this Agreement, shall
be in full force and effect on such Delivery Date.
     (o) The Notes shall have been made eligible for clearance on DTC.
     (p) The conditions to the effectiveness of the cash convertible note hedge
transactions and warrant transactions in connection with the issuance of the
Notes shall have been satisfied.
          All opinions, letters, evidence and certificates mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Initial Purchasers.
          9. Indemnification and Contribution.
     (a) The Company shall indemnify and hold harmless each Initial Purchaser,
its directors, officers and employees and each person, if any, who controls any
Initial Purchaser within the meaning of Section 15 of the Securities Act, from
and against any loss, claim, damage or liability, joint or several, or any
action in respect thereof (including, but not limited to, any loss, claim,
damage, liability or action relating to purchases and sales of Notes), to which
that Initial Purchaser, director, officer, employee or controlling person may
become subject, under the Securities Act or otherwise, insofar as such loss,
claim, damage, liability or action arises out of, or is based upon, (i) any
untrue statement or alleged untrue statement of a material fact contained in
(A) any Free Writing Offering Document, the Preliminary Offering Memorandum, the
Pricing Disclosure Package, the Offering Memorandum or any amendment or
supplement thereto, (B) any Blue Sky application or other document prepared or
executed by the Company (or based upon any written information furnished by the
Company for use therein) specifically for the purpose of qualifying any or all
of the Notes under the securities laws of any state or other jurisdiction (any
such application, document or information being hereinafter called a “Blue Sky
Application”) or (C) in any materials or information provided to investors by,
or with the prior written approval of, the Company in connection with the
marketing of the offering of the Notes (“Marketing Materials”), including any
roadshow or investor presentations made to investors by the Company (whether in
person or electronically) (provided that no prior written approval shall be
required for any materials or information that are Free Writing Offering
Documents listed on Schedule 3 hereto or which contain only “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) and/or the terms of the
Notes in each case that was included (including through incorporation by
reference) in the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum), or (ii) the omission or alleged omission to
state in any Free Writing Offering Document, the Preliminary Offering
Memorandum, the Pricing Disclosure Package, the Offering

 



--------------------------------------------------------------------------------



 



25
Memorandum or any amendment or supplement thereto, or in any Blue Sky
Application or any Marketing Materials, any material fact necessary to make the
statements therein not misleading, and shall reimburse each Initial Purchaser
and each such director, officer, employee or controlling person promptly upon
demand for any legal or other expenses reasonably incurred by that Initial
Purchaser, director, officer, employee or controlling person in connection with
investigating or defending or preparing to defend against any such loss, claim,
damage, liability or action as such expenses are incurred; provided, however,
that the Company shall not be liable in any such case to the extent that any
such loss, claim, damage, liability or action arises out of, or is based upon,
any untrue statement or alleged untrue statement or omission or alleged omission
made in any Preliminary Offering Memorandum, the Pricing Disclosure Package or
Offering Memorandum, or in any such amendment or supplement thereto, or in any
Blue Sky Application or any Marketing Materials, in reliance upon and in
conformity with written information concerning such Initial Purchaser furnished
to the Company through the Representatives by or on behalf of any Initial
Purchaser specifically for inclusion therein, which information consists solely
of the information specified in Section 9(e). The foregoing indemnity agreement
is in addition to any liability which the Company may otherwise have to any
Initial Purchaser or to any director, officer, employee or controlling person of
that Initial Purchaser.
     (b) Each Initial Purchaser, severally and not jointly, shall indemnify and
hold harmless the Company, its directors, officers and employees, and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, from and against any loss, claim, damage or liability, joint or
several, or any action in respect thereof, to which the Company or any such
director, officer, employee or controlling person may become subject, under the
Securities Act or otherwise, insofar as such loss, claim, damage, liability or
action arises out of, or is based upon, (i) any untrue statement or alleged
untrue statement of a material fact contained in any Free Writing Offering
Document, the Preliminary Offering Memorandum, the Pricing Disclosure Package,
the Offering Memorandum or any amendment or supplement thereto, or in any Blue
Sky Application or any Marketing Material, or (ii) the omission or alleged
omission to state in any Free Writing Offering Document, the Preliminary
Offering Memorandum, the Pricing Disclosure Package, the Offering Memorandum or
any amendment or supplement thereto, or in any Blue Sky Application or any
Marketing Material, any material fact necessary to make the statements therein
not misleading, but in each case only to the extent that the untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information concerning such Initial
Purchaser furnished to the Company through the Representatives by or on behalf
of that Initial Purchaser specifically for inclusion therein, which information
is limited to the information set forth in Section 9(e). The foregoing indemnity
agreement is in addition to any liability that any Initial Purchaser may
otherwise have to the Company or any such director, officer, employee or
controlling person.
     (c) Promptly after receipt by an indemnified party under this Section 9 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 9,

 



--------------------------------------------------------------------------------



 



26
notify the indemnifying party in writing of the claim or the commencement of
that action; provided, however, that the failure to notify the indemnifying
party shall not relieve it from any liability which it may have under this
Section 9 except to the extent it has been materially prejudiced by such failure
and, provided, further, that the failure to notify the indemnifying party shall
not relieve it from any liability which it may have to an indemnified party
otherwise than under this Section 9. If any such claim or action shall be
brought against an indemnified party, and it shall notify the indemnifying party
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it wishes, jointly with any other similarly notified
indemnifying party, to assume the defense thereof with counsel reasonably
satisfactory to the indemnified party. After notice from the indemnifying party
to the indemnified party of its election to assume the defense of such claim or
action, the indemnifying party shall not be liable to the indemnified party
under this Section 9 for any legal or other expenses subsequently incurred by
the indemnified party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that the indemnified party
shall have the right to employ counsel to represent jointly the indemnified
party and those other indemnified parties and their respective directors,
officers, employees and controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought under this
Section 9 if (i) the indemnified party and the indemnifying party shall have so
mutually agreed; (ii) the indemnifying party has failed within a reasonable time
to retain counsel reasonably satisfactory to the indemnified party; (iii) the
indemnified party and its directors, officers, employees and controlling persons
shall have reasonably concluded that there may be legal defenses available to
them that are different from or in addition to those available to the
indemnifying party; or (iv) the named parties in any such proceeding (including
any impleaded parties) include both the indemnified parties or their respective
directors, officers, employees or controlling persons, on the one hand, and the
indemnifying party, on the other hand, and representation of both sets of
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them, and in any such event the fees and expenses of
such separate counsel shall be paid by the indemnifying party. No indemnifying
party shall (i) without the prior written consent of the indemnified parties
(which consent shall not be unreasonably withheld), settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified parties are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising out of such claim, action, suit or proceeding
and does not include any findings of fact or admissions of fault or culpability
as to the indemnified party, or (ii) be liable for any settlement of any such
action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with the consent of the indemnifying
party or if there be a final judgment for the plaintiff in any such action, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or judgment.
     (d) If the indemnification provided for in this Section 9 shall for any
reason be unavailable to or insufficient to hold harmless an indemnified party
under Section 9(a), or

 



--------------------------------------------------------------------------------



 



27
9(b) in respect of any loss, claim, damage or liability, or any action in
respect thereof, referred to therein, then each indemnifying party shall, in
lieu of indemnifying such indemnified party, contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability, or action in respect thereof, (i) in such proportion as shall be
appropriate to reflect the relative benefits received by the Company, on the one
hand, and the Initial Purchasers, on the other, from the offering of the Notes
or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company, on the one hand, and the Initial Purchasers, on the other, with
respect to the statements or omissions that resulted in such loss, claim, damage
or liability, or action in respect thereof, as well as any other relevant
equitable considerations. The relative benefits received by the Company, on the
one hand, and the Initial Purchasers, on the other, with respect to such
offering shall be deemed to be in the same proportion as the total net proceeds
from the offering of the Notes purchased under this Agreement (before deducting
expenses) received by the Company, on the one hand, and the total underwriting
discounts and commissions received by the Initial Purchasers with respect to the
Notes purchased under this Agreement, on the other hand. The relative fault
shall be determined by reference to whether the untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the Company or the Initial Purchasers,
the intent of the parties and their relative knowledge, access to information
and opportunity to correct or prevent such statement or omission. The Company
and the Initial Purchasers agree that it would not be just and equitable if
contributions pursuant to this Section 9(d) were to be determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, damage or liability, or
action in respect thereof, referred to above in this Section 9(d) shall be
deemed to include, for purposes of this Section 9(d), any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 9(d), no Initial Purchaser shall be required to
contribute any amount in excess of the amount by which the net proceeds from the
sale of the Notes underwritten by it exceeds the amount of any damages that such
Initial Purchaser has otherwise paid or become liable to pay by reason of any
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Initial Purchasers’
obligations to contribute as provided in this Section 9(d) are several in
proportion to their respective underwriting obligations and not joint.
     (e) Each of the Initial Purchasers severally confirms that (i) the names of
such Initial Purchaser set forth in the cover pages and in the table after the
first paragraph under the caption “Plan of Distribution,” (ii) the last
paragraph on the cover page, (iii) the third paragraph under the caption “Plan
of Distribution,” (iv) the second sentence of the seventh paragraph under the
caption “Plan of Distribution,” (v) the fourth and fifth sentences of the ninth
paragraph under the caption “Plan of Distribution,” (vi) the tenth

 



--------------------------------------------------------------------------------



 



28
paragraph under the caption “Plan of Distribution,” and (vii) the fourth
paragraph and the first sentence of the sixth paragraph under the caption
“Description of the Concurrent Cash Convertible Note Hedge Transactions and
Warrants,” the fourth paragraph and the first sentence of the sixth paragraph
under the caption “Offering Memorandum Summary—The Offering—Concurrent Cash
Convertible Note Hedge Transactions and Warrants” and the third paragraph and
the first sentence of the fifth paragraph under the caption “Risk Factors—Risks
Relating to This Offering—The concurrent cash convertible note hedge
transactions and warrant transactions may affect the value of the Notes and our
common stock,” in each case in the Pricing Disclosure Package and the Offering
Memorandum are correct, and each of the Initial Purchasers severally confirms
and the Company acknowledges and agrees that such statements constitute the only
information concerning such Initial Purchaser furnished in writing to the
Company by or on behalf of the Initial Purchasers specifically for inclusion in
the Preliminary Offering Memorandum, the Pricing Disclosure Package and the
Offering Memorandum or any amendment or supplement thereto, or in any Blue Sky
Application or any Marketing Material.
          10. Defaulting Initial Purchasers. If, on any Delivery Date, any
Initial Purchaser defaults in the performance of its obligations under this
Agreement, the remaining non-defaulting Initial Purchasers shall be obligated to
purchase the Notes that the defaulting Initial Purchaser agreed but failed to
purchase on such Delivery Date in the respective proportions which the principal
amount of the Firm Notes set forth opposite the name of each remaining
non-defaulting Initial Purchaser in Schedule 1 hereto bears to the total
principal amount of the Firm Notes set forth opposite the names of all the
remaining non-defaulting Initial Purchasers in Schedule 1 hereto; provided,
however, that the remaining non-defaulting Initial Purchasers shall not be
obligated to purchase any of the Notes on such Delivery Date if the total
principal amount of the Notes that the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase on such date exceeds 9.09% of the total
principal amount of the Notes to be purchased on such Delivery Date, and any
remaining non-defaulting Initial Purchaser shall not be obligated to purchase
more than 110% of the principal amount of the Notes that it agreed to purchase
on such Delivery Date pursuant to the terms of Section 2. If the foregoing
maximums are exceeded, the remaining non-defaulting Initial Purchasers, or those
other initial purchasers satisfactory to the Representatives who so agree, shall
have the right, but shall not be obligated, to purchase, in such proportion as
may be agreed upon among them, all the Notes to be purchased on such Delivery
Date. If the remaining Initial Purchasers or other initial purchasers
satisfactory to the Representatives do not elect to purchase the Notes that the
defaulting Initial Purchaser or Initial Purchasers agreed but failed to purchase
on such Delivery Date, this Agreement (or, with respect to any Option Notes
Delivery Date, the obligation of the Initial Purchasers to purchase, and of the
Company to sell, the Option Notes) shall terminate without liability on the part
of any non-defaulting Initial Purchaser or the Company, except that the Company
will continue to be liable for the payment of expenses to the extent set forth
in Sections 7 and 12. As used in this Agreement, the term “Initial Purchaser”
includes, for all purposes of this Agreement unless the context requires
otherwise, any party not listed in Schedule 1 hereto that, pursuant to this
Section 9, purchases Notes that a defaulting Initial Purchaser agreed but failed
to purchase.

 



--------------------------------------------------------------------------------



 



29
          Nothing contained herein shall relieve a defaulting Initial Purchaser
of any liability it may have to the Company for damages caused by its default.
If other Initial Purchasers are obligated or agree to purchase the Notes of a
defaulting or withdrawing Initial Purchaser, either the Representatives or the
Company may postpone the Delivery Date for up to seven full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Pricing Disclosure
Package, the Offering Memorandum or in any other document or arrangement.
          11. Termination. The obligations of the Initial Purchasers hereunder
may be terminated by the Representatives by notice given to and received by the
Company prior to delivery of and payment for the Firm Notes if, prior to that
time, any of the events described in Sections 8(k), 8(l) and 8(m) shall have
occurred or if the Initial Purchasers shall decline to purchase the Notes for
any reason permitted under this Agreement.
          12. Reimbursement of Initial Purchasers’ Expenses. If (a) the Company
shall fail to tender the Notes for delivery to the Initial Purchasers for any
reason or (b) the Initial Purchasers shall decline to purchase the Notes for any
reason permitted under this Agreement, the Company will reimburse the Initial
Purchasers for all reasonable out-of-pocket expenses (including fees and
disbursements of counsel) incurred by the Initial Purchasers in connection with
this Agreement and the proposed purchase of the Notes, and upon demand the
Company shall pay the full amount thereof to the Representatives. If this
Agreement is terminated pursuant to Section 11 by reason of the default of one
or more Initial Purchasers, the Company shall not be obligated to reimburse any
defaulting Initial Purchaser on account of those expenses.
          13. Research Analyst Independence. The Company acknowledges that the
Initial Purchasers’ research analysts and research departments are required to
be independent from their respective investment banking divisions and are
subject to certain regulations and internal policies, and that such Initial
Purchasers’ research analysts may hold views and make statements or investment
recommendations and/or publish research reports with respect to the Company
and/or the offering that differ from the views of their respective investment
banking divisions. The Company hereby waives and releases, to the fullest extent
permitted by law, any claims that the Company may have against the Initial
Purchasers with respect to any conflict of interest that may arise from the fact
that the views expressed by their independent research analysts and research
departments may be different from or inconsistent with the views or advice
communicated to the Company by such Initial Purchasers’ investment banking
divisions. The Company acknowledges that each of the Initial Purchasers is a
full service securities firm and as such from time to time, subject to
applicable securities laws, may effect transactions for its own account or the
account of its customers and hold long or short positions in debt or equity
securities of the companies that may be the subject of the transactions
contemplated by this Agreement.
          14. No Fiduciary Duty. The Company acknowledges and agrees that in
connection with this offering, sale of the Notes or any other services the
Initial Purchasers may be deemed to be providing hereunder, notwithstanding any
preexisting relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Initial
Purchasers: (i) no fiduciary or agency relationship between the Company and any
other person, on the one hand, and the Initial Purchasers, on the other, exists;

 



--------------------------------------------------------------------------------



 



30
(ii) the Initial Purchasers are not acting as advisors, expert or otherwise, to
the Company, including, without limitation, with respect to the determination of
the public offering price of the Notes, and such relationship between the
Company, on the one hand, and the Initial Purchasers, on the other, is entirely
and solely commercial, based on arms-length negotiations; (iii) any duties and
obligations that the Initial Purchasers may have to the Company shall be limited
to those duties and obligations specifically stated herein; and (iv) the Initial
Purchasers and their respective affiliates may have interests that differ from
those of the Company. The Company hereby waives any claims that the Company may
have against the Initial Purchasers with respect to any breach of fiduciary duty
in connection with this offering.
          15. Notices, Etc. All statements, requests, notices and agreements
hereunder shall be in writing, and:
     (a) if to the Initial Purchasers, shall be delivered or sent by mail or
facsimile transmission to (i) Barclays Capital Inc., 745 Seventh Avenue, New
York, New York 10019, Attention: Syndication Registration (Fax: 646-834-8133),
with a copy, in the case of any notice pursuant to Section 8(c), to the Office
of the General Counsel, Barclays Capital Inc., 745 Seventh Avenue, New York, New
York 10019 (Fax: 212-520-0121), (ii) Citigroup Global Markets Inc., 388
Greenwich Street, New York, NY 10013, Attention: Office of the General Counsel
(Fax: 212-816-7912) and (iii) J.P. Morgan Securities Inc., 383 Madison Avenue,
New York, New York 10179, Attention: Equity Syndicate Desk (Fax: 212-622-8358);
and
     (b) if to the Company, shall be delivered or sent by mail or facsimile
transmission to Covanta Holding Corporation, 40 Lane Road, Fairfield, New
Jersey, Attention: General Counsel (Fax: 973-882-7357).
Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof. The Company shall be entitled to act and rely upon any
request, consent, notice or agreement given or made by the Representatives on
behalf of the Initial Purchasers.
          16. Persons Entitled to Benefit of Agreement. This Agreement shall
inure to the benefit of and be binding upon the Initial Purchasers, the Company,
and their respective successors. This Agreement and the terms and provisions
hereof are for the sole benefit of only those persons, except that (A) the
representations, warranties, indemnities and agreements of the Company contained
in this Agreement shall also be deemed to be for the benefit of the directors,
officers and employees of the Initial Purchasers and each person or persons, if
any, who control any Initial Purchaser within the meaning of Section 15 of the
Securities Act and (B) the indemnity agreement of the Initial Purchasers
contained in Section 9(b) of this Agreement shall be deemed to be for the
benefit of the directors of the Company, the officers and employees of the
Company and any person controlling the Company within the meaning of Section 15
of the Securities Act. Nothing in this Agreement is intended or shall be
construed to give any person, other than the persons referred to in this
Section 15, any legal or equitable right, remedy or claim under or in respect of
this Agreement or any provision contained herein.

 



--------------------------------------------------------------------------------



 



31
          17. Survival. The respective indemnities, representations, warranties
and agreements of the Company and the Initial Purchasers contained in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall survive the delivery of and payment for the Notes and shall
remain in full force and effect, regardless of any investigation made by or on
behalf of any of them or any person controlling any of them.
          18. Definition of the Terms “Business Day” and “Subsidiary”. For
purposes of this Agreement, (a) “business day” means each Monday, Tuesday,
Wednesday, Thursday or Friday that is not a day on which banking institutions in
New York are generally authorized or obligated by law or executive order to
close and (b) “subsidiary” means any subsidiary of the Company required to be
identified pursuant to Item 601(b)(21) of Regulation S-K.
          19. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
          20. Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original but all such counterparts
shall together constitute one and the same instrument.
          21. Headings. The headings herein are inserted for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 



--------------------------------------------------------------------------------



 



32
     If the foregoing correctly sets forth the agreement between the Company and
the Initial Purchasers, please indicate your acceptance in the space provided
for that purpose below.

            Very truly yours,

COVANTA HOLDING CORPORATION
      By:                /s/ Mark Pytosh         Name:   Mark Pytosh       
Title:   Executive Vice President and Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



33

         

Accepted:
Barclays Capital Inc.
Citigroup Global Markets Inc.
J.P. Morgan Securities Inc.
For themselves and as Representatives
of the several Initial Purchasers named
in Schedule 1 hereto
By Barclays Capital Inc.

         
By:
       
 
  /s/ Robert Stowe
 
Authorized Representative    

By Citigroup Global Markets Inc.

         
By:
  /s/ Jack Paris    
 
       
 
  Authorized Signatory    

By J.P. Morgan Securities Inc.

         
By:
  /s/ Michael O’Donovan    
 
       
 
  Authorized Signatory    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1

              Principal Amount of Initial Purchasers   Firm Notes
Barclays Capital Inc.
    124,000,000  
Citigroup Global Markets Inc.
    104,000,000  
J.P. Morgan Securities Inc.
    104,000,000  
Calyon Securities (USA) Inc.
    28,000,000  
Avondale Partners LLC
    20,000,000  
Deutsche Bank Securities Inc.
    20,000,000  
Total
  $ 400,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Pricing Term Sheet
$400,000,000
COVANTA HOLDING CORPORATION
3.25% Cash Convertible Senior Notes due 2014
Pricing Term Sheet

     
Issuer:
  Covanta Holding Corporation, a Delaware corporation
Underlying (Ticker):
  CVA (NYSE)
Amount:
  $400,000,000
Option to Purchase Additional Notes:
  Up to $60,000,000 of additional notes, solely to cover over-allotments, if any
Issue Price:
  100% of principal amount
Annual Interest Rate:
  3.25%, from May 22, 2009
Share Price at Pricing:
  $15.14 per share
Conversion Premium (approximately):
  22.50% of Share Price at Pricing
Conversion Price (approximately):
  $18.55
Conversion Rate (subject to adjustment):
  53.9185 shares per $1,000 principal amount of notes
Cash Conversion Rights:
  Subject to fulfillment of certain conditions and during the periods described
in the preliminary offering memorandum relating to the offering
Maturity:
  June 1, 2014, unless repurchased at the holder’s option upon a fundamental
change or cash converted earlier
Interest Payment Dates:
  June 1 and December 1, beginning December 1, 2009
 
   
Net Proceeds:
  Approximately $387.7 million
 
   
Use of Proceeds:
  Net proceeds from the offering, together with the proceeds from the warrant
transactions described in the preliminary offering memorandum, will be used for
working capital and general corporate purposes, which may include funding a
portion of the construction cost of a 1,700 metric tpd energy-from-waste
facility in Dublin, Ireland, other capital expenditures, potential permitted
investments or acquisitions.
 
   
 
  Concurrently with the offering, Covanta intends to use available cash to pay
the total cost of the cash convertible note hedge transactions. The net cost to
Covanta of the cash convertible note hedge transactions and the warrant
transactions is $50.8 million.
 
   
Offering Status:
  Rule 144A
144A CUSIP:
  22282E AB8
ISIN:
  US22282EAB83
 
   
Pricing Date:
  May 18, 2009
Settlement Date:
  May 22, 2009
 
   
Adjustment to Conversion Rate Upon Non-Stock Change of Control:
  The following table sets forth the number of additional shares (subject to
adjustment) by which the conversion rate shall be increased based on the share
price and effective date upon a non-stock change of control, as described in the
preliminary offering memorandum relating to the offering:

                                                                               
                      Share Price Effective Date   $15.14   $17.50   $20.00  
$22.50   $25.00   $27.50   $30.00   $35.00   $40.00   $45.00   $50.00   $60.00  
May 22, 2009
    12.1316       10.1729       7.5920       5.8094       4.5340       3.5940  
    2.8837       1.9045       1.2824       0.8676       0.5810       0.2353    
June 1, 2010
    12.1316       9.4909       6.9084       5.1691       3.9550       3.0808    
  2.4343       1.5661       1.0308       0.6813       0.4444       0.1643    
June 1, 2011
    12.1316       8.7999       6.1713       4.4640       3.3155       2.5176    
  1.9465       1.2098       0.7745       0.4981       0.3140       0.1003    
June 1, 2012
    12.1316       8.0277       5.2784       3.5956       2.5347       1.8440    
  1.3787       0.8198       0.5111       0.3213       0.1959       0.0493    
June 1, 2013
    12.1316       6.8033       3.8474       2.2603       1.4056       0.9339    
  0.6616       0.3827       0.2422       0.1531       0.0897       0.0083    
June 1, 2014
    12.1316       3.2244       0.0000       0.0000       0.0000       0.0000    
  0.0000       0.0000       0.0000       0.0000       0.0000       0.0000  

              If the share price is:  
 
  •   in excess of $60.00 per share (subject to adjustment), the conversion rate
will not be increased

 



--------------------------------------------------------------------------------



 



         
 
  •   less than $15.14 per share (subject to adjustment), the conversion rate
will not be increased       Notwithstanding the foregoing, in no event will the
conversion rate including such additional shares exceed 66.0501 per $1,000
principal amount of notes (subject to adjustment).   Joint Book-Running
Managers:   Barclays Capital Inc., Citigroup Global Markets Inc. and J.P. Morgan
Securities Inc. Co-Managers:   Calyon Securities (USA) Inc., Avondale Partners
LLC and Deutsche Bank Securities Inc.
 
        Cash Convertible Note Hedge Transactions and Warrant Transactions:   The
cash convertible note hedge transactions will initially cover in the aggregate
21,567,400 shares (24,802,510 shares if the over-allotment option is exercised
in full) of the Issuer’s common stock. The warrant transactions will also
initially cover in the aggregate 21,567,400 shares (24,802,510 shares if the
over-allotment option is exercised in full) of the Issuer’s common stock. The
strike price of the warrant transactions will initially be $25.738 per share,
which is 170% of the closing price of the Issuer’s common stock on May 18, 2009.
 
        As Adjusted Ratio of Earnings to Fixed Charges:   For three months ended
March 31, 2009, as adjusted earnings were insufficient to cover as adjusted
fixed charges by $15.7 million
For the year ended December 31, 2008: 2.03x

 



--------------------------------------------------------------------------------



 



Capitalization table:

              As of March       31, 2009       As       Adjusted(1)       (In
thousands)  
Cash and cash equivalents and restricted funds held in trust:
       
Cash and cash equivalents
  $ 496,353  
Restricted funds held in trust
    328,805  
 
     
Total cash and cash equivalents and restricted funds held in trust
  $ 825,158  
 
     
Debt:
       
Project debt (non-recourse)
  $ 1,012,329  
Unamortized premium on project debt
    18,164  
Other long-term debt
    462  
Covanta Energy’s first lien term loan facility (due 2014)
    637,000  
Debentures(2)
    314,084  
Notes offered hereby(3)
    322,180  
 
     
Total debt
  $ 2,304,219  
 
     
Equity:
       
Covanta Holding Corporation Stockholders’ equity:
       
Preferred stock ($0.10 par value; authorized 10,000 shares; none issued on an
actual or as adjusted basis)
  $ —  
Common stock ($0.10 par value; authorized 250,000 shares; issued 155,506 shares
and outstanding 154,841 shares on an actual and as adjusted basis)(4)
    15,551  
Additional paid-in capital(5)
    881,588  
Accumulated other compensation loss
    (10,332 )
Accumulated earnings
    348,568  
Treasury stock, at par
    (67 )
 
     
Covanta Holding Corporation stockholders’ equity
    1,235,308  
 
     
Noncontrolling interests in subsidiaries
    31,187  
 
     
Total equity
  $ 1,266,495  
 
     
Total capitalization
  $ 3,570,714  
 
     

 

(1)   The cash convertible note hedge transactions that we expect to enter into
concurrently with this offering will be included on our balance sheet as an
asset which we estimate will be approximately $97.7 million, but are not shown
in the capitalization table above. The liability associated with the cash
conversion option that is part of the Notes and the asset associated with the
cash convertible note hedge transactions will be periodically marked to market
each period. See the section titled “Risk Factors— Risks Relating to This
Offering— The accounting method for the Notes will result in our having to
recognize a gain or loss in our consolidated statements of income to the extent
a change in the valuation of the conversion option that is part of the Notes
from the previous period is not offset by a change in the valuation of the cash
convertible note hedge transactions from the prior period, which may increase
the volatility of our earnings. In addition, we will be required to recognize
interest expense that is larger than the stated interest rate on the Notes.
These consequences could have a material adverse effect on our reported
financial results” in the preliminary offering memorandum.   (2)   Consists of
face value of the Debentures of $373.8 million, net of debt discount of $59.7
million.   (3)   Consists of face value of the Notes offered hereby of
$400.0 million, net of debt discount of $77.8 million. In addition, the cash
conversion option part of the Notes offered hereby will be recorded separately
as a long-term liability on our balance sheet, but is not shown in the
capitalization table above. This long-term liability will be $77.8 million on an
as adjusted basis.   (4)   The number of issued shares in the table above as of
March 31, 2009 on an as adjusted basis does not include (a) approximately
2.9 million shares of our common stock issuable upon exercise of outstanding
stock options; (b) up to approximately 15.9 million shares of our common stock
issuable upon conversion of our Debentures; and (c) up to 25.9 million shares of
our common stock that may be issued under the warrant transactions described in
the preliminary offering memorandum.   (5)   Includes the proceeds from the
warrant transactions on an as adjusted basis.

The offering is being made to qualified institutional buyers pursuant to
Rule 144A under the Securities Act. These securities have not been registered
under the Securities Act of 1933, as amended, or under any state securities laws
and, unless so registered, may not be offered or sold in the United Stales or to
U.S. persons except pursuant to an exemption from, or in a transaction not
subject to the registration requirements of the Securities Act and applicable
state securities laws.
This pricing term sheet supplements the preliminary offering memorandum issued
by Covanta Holding Company dated May 18, 2009.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
Free Writing Offering Documents
1. Electronic Road Show dated May 18, 2009
2. Pricing Term Sheet containing the terms of the Notes, in the form of
Schedule 2

 



--------------------------------------------------------------------------------



 



SCHEDULE 4-A
List of Subsidiaries
8309 Tujunga Avenue Corp.
AC LINES LLC
American Commercial Lines Holdings LLC
Burney Mountain Power
Capital Compost & Waste Reduction Services, LLC
Central Valley Biomass Holdings, LLC
Central Valley Fuels Management Inc.
Covanta Alexandria / Arlington, Inc.
Covanta ARC Company
Covanta ARC Holdings, LLC
Covanta ARC LLC
Covanta B-3, LLC
Covanta Babylon, Inc.
Covanta Berkshire Holdings, Inc.
Covanta Berkshire Operations, Inc.
Covanta Bessemer, Inc.
Covanta Biofuels, Inc.
Covanta Bristol, Inc.
Covanta Capital District II LLC
Covanta Capital District LLC
Covanta Capital District, L.P
Covanta Company of SEMASS, L.P.

 



--------------------------------------------------------------------------------



 



Covanta Connecticut (S.E.), LLC
Covanta Delano, Inc.
Covanta Delaware Valley II, LLC
Covanta Delaware Valley LLC
Covanta Delaware Valley, L.P.
Covanta Development Company LLC
Covanta Energy Americas, Inc.
Covanta Energy Asia, Inc.
Covanta Energy Corporation
Covanta Energy Europe, Inc
Covanta Energy Group, Inc.
Covanta Energy Resource Corp.
Covanta Energy Services, Inc.
Covanta Engineering Services, Inc.
Covanta Essex Company
Covanta Essex II, LLC
Covanta Essex LLC
Covanta Fairfax, Inc.
Covanta Frederick/Carroll, Inc.
Covanta Funds Administration, Inc.
Covanta Hampton Roads LLC
Covanta Harford, Inc.
Covanta Harrisburg, Inc.
Covanta Haverhill Associates

 



--------------------------------------------------------------------------------



 



Covanta Haverhill Properties, Inc.
Covanta Haverhill, Inc.
Covanta Hawaii Energy LLC
Covanta Hempstead Company
Covanta Hempstead II, LLC
Covanta Hempstead LLC
Covanta Hennepin Energy Resource Co., Limited Partnership
Covanta Hillsborough, Inc.
Covanta Holding Corporation
Covanta Honolulu Resource Recovery Venture
Covanta Huntington Limited Partnershiip
Covanta Huntington Resource Recovery One Corp.
Covanta Huntington Resource Recovery Seven Corp.
Covanta Huntsville, Inc.
Covanta Hydro Operations West, Inc.
Covanta Indianapolis, Inc.
Covanta Insurance Holdings Corporation
Covanta Kent, Inc.
Covanta Lake Holding Corp.
Covanta Lake II, Inc.
Covanta Lancaster, Inc.
Covanta Lee, Inc.
Covanta Long Island, Inc.
Covanta Maine, LLC

 



--------------------------------------------------------------------------------



 



Covanta Marion Land Corp.
Covanta Marion, Inc.
Covanta Mendota Holdings, Inc.
Covanta Mendota, L.P.
Covanta Mid-Conn, Inc.
Covanta Montgomery, Inc.
Covanta Niagara II, LLC
Covanta Niagara LLC
Covanta Niagara, L.P.
Covanta Oahu Waste Energy Recovery, Inc.
Covanta Omega Lease, Inc.
Covanta Onondaga Five Corp.
Covanta Onondaga Four Corp.
Covanta Onondaga Limited Partnership
Covanta Onondaga Operations, Inc.
Covanta Onondaga Three Corp.
Covanta Onondaga Two Corp.
Covanta Onondaga, Inc.
Covanta Operations of SEMASS II, LLC
Covanta Operations of SEMASS LLC
Covanta Operations of Union LLC
Covanta OPW Associates, Inc.
Covanta OPWH, Inc.
Covanta Otay 3 Company

 



--------------------------------------------------------------------------------



 



Covanta Pasco, Inc.
Covanta Pinellas, Inc.
Covanta Pittsfield, LLC
Covanta Power Development of Mauritius, Inc.
Covanta Power Development, Inc.
Covanta Power International Holdings, Inc.
Covanta Power Pacific, Inc.
Covanta Power Plant Operations
Covanta Projects of Hawaii, Inc.
Covanta Projects of Wallingford, L.P.
Covanta Projects, Inc.
Covanta Ref-Fuel Finance LLC
Covanta Ref-Fuel Holdings LLC
Covanta Ref-Fuel II LLC
Covanta Ref-Fuel LLC
Covanta Ref-Fuel Management II, LLC
Covanta Ref-Fuel Management LLC
Covanta Renewable Fuels LLC
Covanta Research & Technology, LLC
Covanta RRS Holdings, Inc.
Covanta SBR Associates
Covanta SECONN LLC
Covanta Secure Services, LLC
Covanta SEMASS II, LLC

 



--------------------------------------------------------------------------------



 



Covanta SEMASS LLC
Covanta SEMASS, L.P.
Covanta Southeastern Connecticut Company
Covanta Southeastern Connecticut, L.P.
Covanta Springfield, LLC
Covanta Stanislaus, Inc.
Covanta Systems, LLC
Covanta Union, Inc.
Covanta Wallingford Associates, Inc.
Covanta Warren Energy Resource Co., Limited Partnership
Covanta Warren Holdings I, Inc.
Covanta Warren Holdings II, Inc.
Covanta Waste to Energy of Italy, Inc.
Covanta Waste to Energy, LLC
Covanta Water Holdings, Inc.
Covanta Water Systems, Inc.
Covanta WBH, LLC
Danielson Indemnity Company
Danielson Insurance Company
Danielson National Insurance Company
Danielson Reinsurance Corporation
DSS Environmental, Inc.
Generating Resource Recovery Partners L.P.
Haverhill Power, LLC

 



--------------------------------------------------------------------------------



 



Koma Kulshan Associates L.P.
Kramer Capital Consultants, Inc.
LMI, Inc.
Michigan Waste Energy, Inc.
Mount Kisco Transfer Station, Inc.
MSW Energy Erie LLC
MSW Energy Finance Co. II, Inc.
MSW Energy Finance Co., Inc.
MSW Energy Holdings II LLC
MSW Energy Holdings LLC
MSW Energy Hudson LLC
MSW I Sub, LLC
Mt. Lassen Power
NAICC Insurance Services
National American Insurance Company of California
New Covanta Lake Holding LLC
OPI Quezon, LLC
Pacific Energy Operating Group, L.P.
Pacific Energy Resources Incorporated
Pacific Hydropower Company
Pacific Oroville Power, Inc.
Pacific Recovery Corporation
Pacific Wood Fuels Company
Pacific-Ultrapower Chinese Station

 



--------------------------------------------------------------------------------



 



Peabody Monofill Associates, Inc.
Penstock Power Company
Recycling Industries Transfer Station, LLC
SEMASS Partnership
South Fork II Associates Limited Partnership
Thermendota, Inc.
TransRiver II, LLC
TransRiver LLC
TransRiver Canada Incorporated
TransRiver Marketing Company, L.P.
TransRiver Philadelphia LLC
TransRiver Portsmouth LLC
TransRiver Transfer Systems LLC
TransRiver Waste LLC
UAH Groveville Hydro Associates
UAH Management Corp
Valor Insurance Company, Incorporated
Ambiente 2000 S.R.L.
Bal-Sam India Holdings Limited
Chengdu Jiuniang Environmental Energy Co. Ltd.
Chongqing Sanfeng Covanta Environmental Industry Co., Ltd.
Covanta Bangladesh Operating Limited
Covanta Cayman (Rojana) Limited
Covanta Cayman (Sahacogen) Limited

 



--------------------------------------------------------------------------------



 



Covanta Energy (Ireland) Limited
Covanta Energy (Thailand) Limited
Covanta Energy (UK) Limited
Covanta Energy Asia Holdings Limited
Covanta Energy Asia Pacific Limited
Covanta Energy China (Delta) Limited
Covanta Energy China (Gamma) Limited
Covanta Energy India (Balaji) Limited
Covanta Energy India (CBM) Limited
Covanta Energy India (Samalpatti) Limited
Covanta Energy India Private Limited
Covanta Energy International Investments Limited
Covanta Energy Limited
Covanta Energy Philippine Holdings, Inc.
Covanta Europe Engineering Limited
Covanta Europe Holdings S.a.r.l.
Covanta Europe Operations Limited
Covanta Five Limited
Covanta Four Limited
Covanta Holding Limited
Covanta India Operating Private Limited
Covanta Italy Holding, S.r.l.
Covanta Italy I S.r.l.
Covanta Italy II S.r.l.

 



--------------------------------------------------------------------------------



 



Covanta Madurai Operating Private Limited
Covanta Mauritius O&M Ltd.
Covanta One Limited
Covanta Philippines Operating, Inc.
Covanta Samalpatti Operating Private Limited
Covanta Three Limited
Covanta Two Limited
Covanta Waste to Energy Asia Investments
Covanta Waste to Energy Asia Limited
Covanta Waste to Energy Asia Ltd
Dublin Waste to Energy (Holdings) Limited
Dublin Waste to Energy Limited
Edison (Bataan) Cogeneration Corporation
Enereruope Holdings III, B.V.
GOA Holdings Limited
Guangzhou Development Covanta Environmental Industry Co., Ltd.
Hidro Operaciones Don Pedro S.A.
Madurai Power Corporation Pvt. Ltd.
NEPC Consortium Power Ltd.
Ogden Energy (Gulf) Limited
Ogden Energy India (Bakreshwar) Limited
Ogden Power Development — Cayman, Inc.
Ogden Taiwan Investments Limited
OLMEC Insurance Ltd.

 



--------------------------------------------------------------------------------



 



P.H. Don Pedro
P.H. Rio Volcan
Power Operations and Maintenance Limited
Prima S.r.l.
Quezon Power (Philippines) Limited
Quezon Power, Inc.
Samalpatti Power Company Private Limited
Taixing Covanta Yanjiang Cogeneration Company Limited

 



--------------------------------------------------------------------------------



 



SCHEDULE 4-B
List of Significant Subsidiaries
Covanta ARC Holdings, LLC
Covanta ARC LLC
Covanta Energy Corporation
Covanta Essex Company
Covanta Essex LLC
Covanta Hempstead Company
Covanta Hempstead LLC
Covanta RRS Holdings, Inc.
Covanta SEMASS, L.P.
MSW Energy Hudson LLC
Quezon Power, Inc.
Covanta Power International Holdings, Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
Persons Delivering Lock-Up Agreements
Directors
David M. Barse
Ronald J. Broglio
Peter C.B. Bynoe
Linda J. Fisher
Joseph M. Holsten
Richard L. Huber
Anthony J. Orlando
William C. Pate
Robert S. Silberman
Jean Smith
Clayton Yeutter
Samuel Zell
Officers
Anthony J. Orlando
Mark A. Pytosh
John M. Klett
Seth Myones
Timothy J. Simpson
Thomas E. Bucks
Stockholders
SZ Investments, L.L.C.
EGI-Fund (05-07) Investors, L.L.C.
Third Avenue Management LLC

 



--------------------------------------------------------------------------------



 



Exhibit A
LOCK-UP LETTER AGREEMENT
Barclays Capital inc.
Citigroup Global Markets Inc.
J.P. Morgan Inc.
As Representatives of the several
     Initial Purchasers named in Schedule 1,
c/o Barclays Capital Inc.
745 Seventh Avenue
New York, New York 10019
Ladies and Gentlemen:
          The undersigned understands that you and certain other firms (the
“Initial Purchasers”) propose to enter into a Purchase Agreement (the “Purchase
Agreement”) providing for the purchase by the Initial Purchasers of cash
convertible senior notes due 2014 (the “Notes”) of Covanta Holding Corporation,
a Delaware corporation (the “Company”), and that the Initial Purchasers propose
to reoffer the Notes to the public (the “Offering”).
          In consideration of the execution of the Purchase Agreement by the
Initial Purchasers, and for other good and valuable consideration, the
undersigned hereby irrevocably agrees that, without the prior written consent of
Barclays Capital Inc. on behalf of the Initial Purchasers, the undersigned will
not, directly or indirectly, (1) offer for sale, sell, pledge, or otherwise
dispose of (or enter into any transaction or device that is designed to, or
could be expected to, result in the disposition by any person at any time in the
future of) any shares of Common Stock (including, without limitation, shares of
Common Stock that may be deemed to be beneficially owned by the undersigned in
accordance with the rules and regulations of the Securities and Exchange
Commission and shares of Common Stock that may be issued upon exercise of any
options or warrants) or securities convertible into or exercisable or
exchangeable for Common Stock or into or for cash based on the market price of
the Common Stock (other than pledges of Common Stock to secure loans with
broker-dealers and other financial institutions that existed prior to the date
hereof where such broker-dealers and other financial institutions are entitled
to foreclose on such pledges in accordance with the terms thereof), (2) enter
into any swap or other derivatives transaction that transfers to another, in
whole or in part, any of the economic benefits or risks of ownership of shares
of Common Stock, whether any such transaction described in clause (1) or
(2) above is to be settled by delivery of Common Stock or other securities, in
cash or otherwise, (3) make any demand for or exercise any right or cause to be
filed a registration statement, including any amendments thereto, with respect
to the registration of any shares of Common Stock or securities convertible into
or exercisable or exchangeable for Common Stock or into or for cash based on the
market price of the Common Stock or any other securities of the Company or
(4) publicly disclose the intention to do any of the foregoing, for a period
commencing on the date hereof and ending on the 60th day after the date of the
Offering

 



--------------------------------------------------------------------------------



 



Memorandum relating to the Offering (such 60-day period, the “Lock-Up Period”).
For the avoidance of doubt, the restrictions in the preceding sentence of this
Lock-Up Letter Agreement do not apply to the exercise of rights by pledgees
under pledge or other security agreements executed by the undersigned to the
extent such agreements are in effect on the date hereof.
          Notwithstanding the foregoing, and subject to the conditions below,
the undersigned may transfer any shares of Common Stock held of record or that
may be deemed to be beneficially owned by the undersigned in accordance with the
rules and regulations of the Securities and Exchange Commission without the
prior written consent of Barclays Capital Inc.:

  (i)   as a bona fide gift or gifts;     (ii)   to any trust for the direct or
indirect benefit of the undersigned or the immediate family of the undersigned;
    (iii)   as a distribution to limited partners, members or stockholders of
the undersigned, to the undersigned’s affiliates or to any investment fund or
other entity controlled or managed by the undersigned;     (iv)   to any
beneficiary of the undersigned pursuant to a will or other testamentary document
or applicable laws of descent; or     (v)   to any corporation, partnership,
limited liability company or other entity all of the beneficial ownership
interests of which are held by the undersigned or immediate family of the
undersigned;

provided, that (a) Barclays Capital Inc. shall have received a signed copy of
this lock-up agreement from each donee, trustee, distributee, or transferee, as
the case may be, (b) any such transfer shall not involve a disposition for
value, and (c) the undersigned does not otherwise voluntarily effect any such
public filing or report regarding such transfers.
          Notwithstanding the foregoing, if (1) during the last 17 days of the
Lock-Up Period, the Company issues an earnings release or material news or a
material event relating to the Company occurs or (2) prior to the expiration of
the Lock-Up Period, the Company announces that it will release earnings results
during the 16-day period beginning on the last day of the Lock-Up Period, then
the restrictions imposed by this Lock-Up Letter Agreement shall continue to
apply until the expiration of the 18-day period beginning on the issuance of the
earnings release or the announcement of the material news or the occurrence of
the material event, unless Barclays Capital Inc. waives such extension in
writing. The undersigned hereby further agrees that, prior to engaging in any
transaction or taking any other action that is subject to the terms of this
Lock-Up Letter Agreement during the period from the date of this Lock-Up Letter
Agreement to and including the 34th day following the expiration of the Lock-Up
Period, it will give

2



--------------------------------------------------------------------------------



 



notice thereof to the Company and will not consummate such transaction or take
any such action unless it has received written confirmation from the Company
that the Lock-Up Period (as such may have been extended pursuant to this
paragraph) has expired.
          In furtherance of the foregoing, the Company and its transfer agent
are hereby authorized to decline to make any transfer of securities if such
transfer would constitute a violation or breach of this Lock-Up Letter
Agreement.
          It is understood that, if the Company notifies the Initial Purchasers
that it does not intend to proceed with the Offering, if the Purchase Agreement
does not become effective, or if the Purchase Agreement (other than the
provisions thereof which survive termination) shall terminate or be terminated
prior to payment for and delivery of the Notes, the undersigned will be released
from its obligations under this Lock-Up Letter Agreement.
          The undersigned understands that the Company and the Initial
Purchasers will proceed with the Offering in reliance on this Lock-Up Letter
Agreement.
          Whether or not the Offering actually occurs depends on a number of
factors, including market conditions. Any Offering will only be made pursuant to
a Purchase Agreement, the terms of which are subject to negotiation between the
Company and the Initial Purchasers.
[Signature page follows]

3



--------------------------------------------------------------------------------



 



          The undersigned hereby represents and warrants that the undersigned
has full power and authority to enter into this Lock-Up Letter Agreement and
that, upon request, the undersigned will execute any additional documents
necessary in connection with the enforcement hereof. Any obligations of the
undersigned shall be binding upon the heirs, personal representatives,
successors and assigns of the undersigned.

            Very truly yours,
      By:           Name:           Title:        

Dated: May __, 2009

4



--------------------------------------------------------------------------------



 



EXHIBIT B-1
FORM OF OPINION OF NEAL, GERBER & EISENBERG LLP
     1. To the best of our knowledge, except as described in each of the Pricing
Disclosure Package and the Offering Memorandum, there are no legal or
governmental proceedings pending to which the Company or any of its Significant
Subsidiaries is a party or of which any property or assets of the Company or any
of its Significant Subsidiaries is the subject, the adverse determination of
which would reasonably be expected to result in a Material Adverse Effect or
would reasonably be expected to result in a material adverse effect on the
performance of the Purchase Agreement or the consummation of the transactions
contemplated thereby; and, to the best of our knowledge, no such proceedings are
threatened or contemplated by governmental authorities or other persons or
entities.
     2. We have acted as special securities counsel to the Company on a regular
basis, including in connection with the preparation of the Pricing Disclosure
Package and the Offering Memorandum and, based on the foregoing, no information
has been disclosed to us that gives us reason to believe that and, on the basis
of the foregoing, no facts have come to our attention which causes us to believe
that:
     (a) the Pricing Disclosure Package, as of the Applicable Time, contained
any untrue statement of a material fact or omitted to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; or
     (b) the Offering Memorandum, as of its date and as of the date hereof,
contained or contains any untrue statement of a material fact or omitted or
omits to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading,
except that, in each case, we express no opinion or belief with respect to the
financial statements or other financial or statistical data contained in or
incorporated by reference in or omitted from the Pricing Disclosure Package or
the Offering Memorandum. The foregoing statement is qualified to the effect that
we do not assume any responsibility for the accuracy, completeness or fairness
of the statements contained in the Pricing Disclosure Package or the Offering
Memorandum.

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
FORM OF OPINION OF LATHAM & WATKINS LLP
1. The Company is a corporation under the DGCL with corporate power and
authority to own its properties and to conduct its business as described in the
Offering Memorandum. With your consent, based solely on certificates from public
officials, we confirm that the Company is validly existing and in good standing
under the laws of the State of Delaware.
2. The Purchase Agreement has been duly authorized by all necessary corporate
action of the Company and has been duly executed and delivered by the Company.
3. The Indenture has been duly authorized by all necessary corporate action of
the Company, has been duly executed and delivered by the Company, and is the
legally valid and binding agreement of the Company, enforceable against the
Company in accordance with its terms.
4. The Notes have been duly authorized by all necessary corporate action of the
Company and, when executed, issued and authenticated in accordance with the
terms of the Indenture and delivered to and paid for by you in accordance with
the terms of the Purchase Agreement, will be the legally valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms.
5. No registration of the Notes under the Securities Act of 1933, as amended,
and no qualification of the Indenture under the Trust Indenture Act of 1939, as
amended, is required for the purchase of the Notes by you or the initial resale
of the Notes by you to Eligible Purchasers (as defined in the Purchase
Agreement), in each case, in the manner contemplated by the Purchase Agreement
and the Offering Memorandum. We express no opinion, however, as to when or under
what circumstances any Notes initially sold by you may be reoffered or resold.
6. The execution and delivery of the Purchase Agreement and the Indenture, and
the issuance and sale of the Notes by the Company to you and the other Initial
Purchasers pursuant to the Purchase Agreement, do not on the date hereof:
     (i) violate the Company’s Governing Documents; or
     (ii) result in the breach of or a default under any of the Specified
Agreements; or
     (iii) violate any federal or New York statute, rule or regulation
applicable to the Company or the DGCL; or

 



--------------------------------------------------------------------------------



 



     (iv) require any consents, approvals, or authorizations to be obtained by
the Company from, or any registrations, declarations or filings to be made by
the Company with, any governmental authority under any federal or New York
statute, rule or regulation applicable to the Company or the DGCL on or prior to
the date hereof that have not been obtained or made.
7. The statements in each of the Pricing Disclosure Package and the Offering
Memorandum under the caption “Description of the Notes,” insofar as they purport
to describe or summarize certain provisions of the Notes or the Indenture, are
accurate summaries or descriptions in all material respects.
8. The Company is not, and immediately after giving effect to the sale of the
Notes in accordance with the Purchase Agreement and the application of the
proceeds as described in the Offering Memorandum under the caption “Use of
Proceeds,” will not be required to be, registered as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
9. The statements in each of the Preliminary Offering Memorandum and the
Offering Memorandum under the caption “Certain United States Federal Income Tax
Considerations,” insofar as such statements purport to constitute summaries of
United States federal income and estate tax law and regulations or legal
conclusions with respect thereto, constitute accurate summaries of the matters
described therein in all material respects.

2



--------------------------------------------------------------------------------



 



EXHIBIT B-3
FORM OF OPINION OF GENERAL COUNSEL
          The Company and each of its Significant Subsidiaries (other than
Quezon Power, Inc.) has been duly organized and is validly existing and in good
standing as a corporation or other business entity under the laws of its
jurisdiction of organization. The Company and each of its Significant
Subsidiaries (other than Quezon Power, Inc.) is qualified to do business and in
good standing as a foreign corporation or other business entity in each
jurisdiction in which its ownership or lease of property or the conduct of its
businesses requires such qualification, except where the failure to be so
qualified or in good standing, in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. Each of the Significant
Subsidiaries has all power and authority necessary to own or hold its properties
and conduct the businesses in which it is engaged.

1



--------------------------------------------------------------------------------



 



EXHIBIT B-4
FORM OF OPINION OF DEWEY & LEBOEUF LLP
          We are of the opinion that neither the Company nor any of its
subsidiaries is subject to any state or federal law or regulation relating to
the ownership or operation of electric generation facilities, including without
limitation the Federal Energy Regulatory Laws, which would require any notice or
other filing or consent or approval for the execution, delivery or performance
of the Purchase Agreement or the issuance and sale of the Notes in the manner
contemplated in the Purchase Agreement.

2